a
Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 1 of 100

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Ernesto A. Ramirez,

pro se, Plaintiff, Case No. | - Bey 22 og
TRIAL DEMANDED
vs. FILED
CRANTON
United State of America, Ss COMPLAINT FOR A CIVIL CASE
NOV 14 2018
Defendant. ov
PER

 

a
DEPUTY CLERK

Preliminary Statement
This is a civil action suit filed by Ernesto Alonzo Ramirez (pro se), a federal prisoner, for

damages under the FTCA 28 U.S.C. § 1346 (b), or any other statute which may be applicable. This law
suit is based on a salmonella food poisoning suffered by Plaintiff while housed in U.S.P. Lewisburg, PA.
Since Plaintiff is not well versed with federal! law, and is entering as a pro se litigant, I invoke Haines v.

Kerner, and any or all rights that are established by the United States Constitution.

Jurisdiction

1. This Court has jurisdiction over Plaintiff's claims under 28 U.S.C. § 1346 (b), or any other
federal statute this Court may deem appropriate under the FTCA.

2. Under 28 U.S.C. § 1346 (b) the law that applies to a FTCA claim 1s the law of the place where the
negligent or wrongful act or omission occurred. 28 U.S.C. § 1402 (b). Therefore, this is the
proper U.S. District Court to hear the claim. FTCA claims are based on the law of the state where
the tort occurred. Neither federal statutes nor the U.S. Constitution create a cause or action under
the FTCA. Thus, even though a federal inmate is filing a federal tort claim for actions committed
by federal employees, the federal inmate must research the tort law of the place where the
conduct took place. Mol v. U.S., 502 U.S. 301, 305 (1992); Kruchten v. U.S. 914 F. 2d 1106 (8%
Cir. 1990). The only exception is 18 U.S.C. § 4042 (duties of the Bureau of Prisons). Violations

of duty under this federal statute are actionable under the FTCA even if state law would not

permit suit, United States v. Muniz, 374 U.S. 150, 164-65. (1993).

 

 
 

 

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 2 of 100

The Parties to this Complaint
(A.) The Plaintiff: Ernesto A. Ramirez

Federal Prison Reg No: 81642-079
USP Lewisburg SMU

P.O. Box 1000

Lewisburg, PA 17837

(B.) The Defendant: United States of America; District Attorney;

United States Attorney General

Exhaustion of Remedies

In order for this Court to allow Plaintiff to proceed with the law suit, Plaintiff must file an

Administrative Claim with the federal agency. 28 U.S.C. § 2675 (A). According to the Code of Federal
Regulations (C.F.R.}, an Administrative Claim must:

(A.) be in writing
(B.) state a claim for money damages in a sum certain, and

(C.} provide sufficient information to enable the agency to investigate.

28 C.F.R. § 14.2, 14.4; SEE ALSO 28 U.S.C. § 2675.

Plaintiff will now establish in a chronicle order the exhaustion of remedies with dates and

references.

I,

From January 01 — August 12, 2017, Plaintiff filed a BP-8, BP-9, BP-10 and finally a BP-11
under the B,O.P.’s grievance remedy system. (See attachment of latest Administrative Remedy
date 8-12-2017)

On February 04, 2018, Plaintiff filed as mandated the standard Form 95 under the FTCA. The
form was sent along with medical records and a Declaration of Facts to both Central Office and
the Regional Counsel via certified mail. Certified No: 7016-1970-0000-6936-8537. (See
attachments of the Form 95, medical records and certified mail receipt.)

On April 17, 2018, Actin Regional Counsel, Joyce M. Horikawa sent Plaintiff a letter
acknowledging receipt of the FTCA 95 Form. Claim No: TRT-NER-2018-03995. (See
attachment letter.)

On June 04, 2018, Regional Counsel Darrin Howard sent Plaintiff a certified letter (No: 7013-
0600-0001-9910-2797) with an offer of one hundred U.S. dollars ($100.00). Along with his letter,
attached was a FMS Form 197 voucher for payment, Claim No: 2018-03995. (See attached

copies.)

 
 

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 3 of 100

The amount of $100.00 U.S. dollars will not be acceptable for settlement. Therefore, Plaintiff
brings suit against the United States.

The Federal Bureau of Prisons can access all these records on the BOP “NERO” computerized
database known as Content Manager, which is designated to track information about administrative
claims by federal prisoners.

Plaintiff is within the FTCA statute of limitations which is within the two years that the injury
took place. In this instant case, November 25-28, 2016 for the food that was tainted with salmonella
bacteria. This causing food poisoning to which Plaintiff suffered excruciating pain and symptoms which
included headaches, diarrhea, abdominal! pains, nausea, chills, vomiting, inability to eat, sleep and profuse
sweating. And due to the excessive 20 to 30 bowel movements a day, Plaintiff suffered form a colon
rectal-prolapse. (See medical files.) The BOP has not denied the negligence by this administration on this
salmonella case. Records will indicate that instead of denying it, the BOP have settled with all the inmates
who were exposed and filed a 95-Tort Form. These settlements range from $100.00 to $1,000.00 U.S.

dollars.

STATEMENT OF CLAIM
1 Facts in Chronicle Order

1. Jam a federal prisoner house by the BOP in U.S.P. Lewisburg, Pennsylvania since
October of 2016. Inmate Reg. No: 81642-079,

2. Upon my arrival I was sent to C-Block.

On late November of 2016 my cellmate Adam Archega and myself ate food served by
this prison that was contaminated with salmonella. On these days we started with
stomach pains. Within a day we began to get worse with symptoms of diarrhea, sweats,
chills, body and bone aches, vomiting, loss of appetite, headaches, and fever.

4. On November 28, 2016 we notified the range officer that something was completely
wrong with our health. An hour later a nurse came and said, “Just drink water. It is more
than likely the flu.” We advised both the nurse and range officer that we were having
bowel movements every 5 to 10 minutes with continuous vomiting. Because of this
matter, feces would remain inside the toilet due to the fact that only 2 flushed are allowed
every 5 minutes or 3 flushes ever 30 minutes. Only X-Block Unit has timers set up for
toilet flushes. This created a safety hazard. NOTE: X-Block Unit is the one used to place
all inmates on quarantine status. (See medical file.)

5. On November 29, 2016 we were seen by RN-Lori Hartzel. She took our vital signs
through the food slot. All she said was, “drink plenty of water.”
Pe rE . . :

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 4 of 100

 

10.

11.

12.

Later on during the day of November 29, 2016 we were ordered to pack up our property
because we were getting moved from the 2™ floor to the 1" floor for quarantine status.
The facility was placed in !ock-down status due to this infectious gastroenteritis and
colitis unspecified, A09. (See records and memos by staff.)
On November 30, 2016 medical staff would pass and check all vital signs through the
food slots. This very same day food service stopped serving regular meais. For over two
weeks we were given paper bags that contained:

a. Breakfast: milk, cereal, bread and fruit

b. Lunch: peanut butter/jelly, bread, pastry

c, Dinner: bologna/cheese, bread, pastry, chips
On November 30, 2016 I continued to experience days of having around twenty bowel
movements of diarrhea and throwing-up. During a bowel movement, I noticed that there
was a lump popping out of my rectum. I was in shock and explained to the medical staff
of my discomfort to the best of my ability. I felt weak and very ashamed to describe this
very personal issue. [ was told that it could be a hemorrhoid and it would get better once
the diarrhea and other symptoms would clear up. I advised them of the pain I was
experiencing. I was given Tylenol, Pepto-Bismol and suppository tablets to be placed
inside my rectum. None of this helped.
On or about December 1, 2016 all inmates were given two gallons of water mixed with
Gatorade powder. These issues were given every other day for a week.
From December 2, 2016 through December 6, 2016 me and my cellmate were taken out
of the cell because we could hardly talk or stand up. We were escorted to medical and
placed on a gurney for further evaluations. My cellmate was given an IV (saline). Even
though my vital signs were abnormal it was determined I did not need saline, but was told
to keep a close eye on me. I asked medical staff what was wrong with our health and they
said, “we don’t know.” While in medical a PA came in and gave me a stoop cup.
Moments later Dr. Edinger came in and made an announcement, “just got a call from
central health and they said that we stop sending stoop cups.” I was ordered to return the
stoo! cup.
To the best of my recollection the last time I was seen by any medical staff for food
poisoning was December 9, 2016.
On January of 2017 I was given a BP-8 grievance. I filled it out and gave it to Counselor
Reese. Then Mr. Reese went on a vacation for over a week. Upon his return I asked for

the BP-8’s response. He stated it must have gotten lost. He then issued me another BP-8
ot ™ * oe a

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 5 of 100

13.

14.

15.

16.

17.

18.
19,

20.

21.

(See file). I completed the BP-8, BP-9, BP-10 and BP-11 which became final on
September 22, 2017, signed by Ian Connors. Remedy No. 906864-Al.

From November 30 — February of 2017 this bump which I was told could be a
hemorrhoid only got worse. On late February of 2017 I saw Dr. Edinger walking down
the range and I stopped him and told him that I was afraid because my intestines popped
out of my anus every time I defecated. He asked since when I had this problem. I told
him it occurred when I was infected with salmonella on November 2016. Two hours later
I was pulled out the cell to see him. I pulled my pants down and pushed as requested. He
was shocked and requested I see a specialist.

On March of 2016 I saw an outside doctor whose name I can not recall. We were in the
medical room as he explained the surgery process and then requested to see the prolapse.
I pulled my pants down in a sitting position. He was shocked and refused to perform the
surgery because it would be too complicated. I was then ordered to see other specialists.
(See file.)

On April of 2017 I was taken to Giesinger Medical Center to see Dr. Buzas. Again he
saw the prolapse and gave me two options for the operation procedures. I selected the one
that would benefit me the most health wise. I signed all documentation so that hthe
operation could take place. I asked Dr. Buzas what caused this prolapse. He stated and
noted on my file that due to the salmonella exposure it caused a lot of straining and bowel
movements that caused my colon muscles to tear. (See medical file, Dr.’s notes.)

On June 20, 2017 I was taken from the 1" floor on X-Block to a medical isolation cell in
X-Block 2" floor. I was given a bowel prep and an enema. (See file.)

On June 21, 2017 early in the morning I was taken to Geisinger Medical Center for
surgery. (See file.)

From June 21" — June 23" I was at Geisinger Medical Center.

On June 23, 2017 at 3:00 pm I was brought back from the hospital and placed on X-
Block 1* floor ceil number 110. For the record this is not a post medical/handicap cell.
On June 24, 2017 around 3:00 am — 5:00 am I advised the officer that I was in extreme
pain, chills and non-stop sweating. He stated, “there are no medical staff during the
night.” The officer notified the Lt. and Lt. would emai] medical so that I will be in the
morning. At 8:00 am I saw medical.

On June 25, 2017 I was moved from cell number 110 to cell number 101 in X-Block.
Cel! 101 is a medical cell.
BI . wee

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 6 of 100

22.

 

26.

27.

28.

29.

23.

24.

25.

On June 26, 2017 SIS staff and Lieutenant came to my cell room number 101 for a shake
down. I was taken downstairs, stripped, searched, and then taken to be X-Rayed. After
this I was placed on 2" floor, but this time on an ADX cell. I told staff that due to my
surgery I was to avoid stairs. (See file). All my medical restrictions were ignored by staff.
On July of 2017 I was again moved from the ADX cell to the 2 floor cell number 216 in
X-Block. It was then I told PA Ms. Ayers and other PA’s that the upper part of the scar
had opened a little and was leaking yellowish liquid non-stop. I was then taken to medical
to get checked and was given gauzes and band-aides. For over two weeks this was an
ongoing issue. (See medical file.)

On July and August of 2017 I was taken for medical follow-ups with Dr. Buzas at the
Geisinger Medical Center.

On August of 2017 I felt a pain on my testicles. I then decided to masturbate and at the
point of ejaculation blood came out instead of semen. I notified PA Ayers and she then
notified Dr. Edinger. I was told it would be normal and part of recovery. No semen came
out at all. I never had these issues before. I was told it would get better. It has not and it’s
been over a year.

On January 05, 2018 as I was getting out of bed J felt a rip sensation around the area of
the scar where I was operated. Hours later I felt pain and pressure in the same area. |
notified Officer Salomon which he in turn emailed the PA. At this time I was housed in
B-Block cell number 104. I was taken out and checked by the PA’s who stated it could
possibly be a hernia.

On January 06, 2018 during “Sick Call” I spoke to PA Ms. Ayers about the pain, pressure
and bump I had. Once again was taken out to medical and evaluated by Ms. Ayers. She
stated it was an incisional hernia. She then called Dr. Edinger to see if she could set up a
visit with an outside doctor to repair it. Dr. Edinger told her no. She then told me to
monitor it and if it got worse to notify them.

On January 09, 2018 on “Sick Call” I gave PA Ms. Ayers a written request to complain
that the pain and pressure was only getting worse. I asked to have an X-ray, MRI or
sonogram done. I expressed that this was not normal and I needed medical attention and a
thorough evaluation. I was taken out for an X-ray (See file). It revealed that I was
excessively constipated. Later at pill line I was given a clear liquid to drink. It was to
clean and clear my bowels. I was then told to wait 3 days and monitor my condition.

On January 12, 2018 I once again gave PA Ms. Ayers a written request stating things

were worse, I told here that upon a bowel movement I once again felt a bump on my
 

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 7 of 100

anus. The colon rectal prolapse had occurred once again. At noon Dr. M. Shaw requested
to see me. She asked a bunch of questions and evaluated my stomach. Once again I
pulled my pants down to get examined by her. I laid in a fetal position as she checked my
anus. (See file.) Dr. Shaw advised that she would set me up to see the doctor (Dr. Buzas)
who performed my surgery. (See medical outside approval.)

30. On or about March 12, 2018 all B-Block was served rat/mice feces. Officers were
notified and Lt’s ordered food service to serve us again. I am told that all the prison was
served mice/rat feces.

31. From February 04, 2018 — June 12, 2018 I complained about pain and discomfort. All I
was told for 5 months, “you are on the waiting list to be seen.”

32. On June 13, 2018 I was taken out to see Dr. Buzas at Geisinger Medical Center. I asked
him, “Why did it take 5 months to see me?” He stated, “Mr. Ramirez no one has
contacted us until 30 days ago. I didn’t even know your issues, but don’t worry we will
get to the bottom of it; I apologize.” He then evaluated me and ordered a CAT scan. (See

Dr. Buzas note and CAT scan Approval.)

Negligence/Damage/Injury
Plaintiff has tried all avenues to find out what exactly caused the salmonella outbreak. No

one in this facility wishes to reveal it. [ am sure once this Court orders the Defendant to furnish
all documentation things will become clear, The duty of the Bureau of Prisons under Federal
Statute are to “Provide suitable quarters, and provide for safe keeping, care, and subsistence of all
persons charged with or convicted of offenses against the United States or held as witnesses or
otherwise...” 18 U.S.C. § 4042. Here Defendant owed a duty to Plaintiff to be served untainted
food. I am told it was the chicken, and others say the salad. One officer said it was the dirty trays
that food service does not properly clean.

The elements of negligence are: duty, breach, causation, and injury. Here the Defendant
owed a legal duty to follow proper BOP policy food service procedures to store, process, cook
and to make sure its processed in a clean environment as per the manual. Because the failure to
follow proper food safety practices and its protocols of BOP program statement 4700.05 Plaintiff
suffered from food poisoning. Thus cause all state damages/injuries. Upon the discovery it will
show that food service discarded ail food trays and purchased new ones. [ am made aware the
food trays are always washed in an unsanitary manner. Many reports have been made stating food

or grease is always left within the trays.
 

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 8 of 100

Now, this Court will wonder if this prison and its staff learned its lesson from the
November 28, 2016 incident salmonella outbreak, the answer is no. Once again on March 12,
2018 food service served the whole prison cereal with rat/mice feces. And for the record, all
inmates that filed a F-95 FTCA claim on this new incident have been offered settlements of
$100.00 - $150.00 from the BOP counsel.

Plaintiff suffered salmonella symptoms for over two weeks. And because of the
salmonella Plaintiff suffered a colon prolapse due to 20 to 30 bowel movements a day. I was
operated to fix the prolapse, but as of this present moment I am still waiting for another surgery to
fix the incisional hernia. All these injuries derived from one source — the salmonella issue. That
was the root of all these escalations of injuries. The elements of negligence are proven in this

instant case.

RELIEF REQUESTED
Plaintiff has now established he is within the statute of limitations to file suit against the United

States. As stated, Plaintiff is currently awaiting medical procedures to be done to him; a CAT scan, and
surgery. (See file). Plaintiff had asked for One Million ($1,000,000.00) U.S. dollars for I expected to be
fully recovered. This is not the case anymore. Plaintiff understands that under the FTCA he can’t ask for
damages greater than the amount that was asked in his Administrative Claim. 28 U.S.C. § 2675(b).
However, there are two exceptions to this rule: the party may seek a larger amount if the increase is based
on newly discovered evidence that was not reasonably discovered at the time that the Administrative
claim was presented; or if you allege and prove intervening facts relating to the amount of the claim. For
example, in Husovsky v. United States, 590 F. 2d 944, 954 (D.C. Cir 1978) (Allowing increased damages
because improved health increased life expectancy); Allgeier v. United States, 909 F. 2d 869, 877-79 (6
Cir 1990) (Allowing an award greater than originally sought-after plaintiff showed that her injuries were
greater than she knew). Just like in the case of Allgeier v. U.S. here Plaintiff's damage/injury has been
greater than expected. To the point that both Dr. Edinger and De. Buzas stated that I will never be the
same and there was a possibility that one day I may end up with a colon ostomy bag. Because of this the
amount of $1,000,000.00 should be greater. Plaintiff demands a trial so that the Court establish an
increased reward on its damages of over $1,000,000.00 U.S. dollars.

Plaintiff also petitions this Court to order the United States to treat once and for all Plaintiff's
medical needs. As the Court will note that from February 2018 — June 2018 nothing was done. For five
months of pain and complaining al! I was told, “you are on the list.” The rectal prolapse and incisional
hernia caused by the salmonella are serious medical needs that need to be met. Plaintiff will attach with

this instant motion all documentation for this Court to view.
Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 9 of 100

I pray to this Court to process, scree, and provide any or all other relief that may apply to this
instant case.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Respectfully submitted,

pro se:

 

Ernesto A. Ramirez
Reg No: 81642079
USP Lewisburg SMU
PO Box 1000
Lewisburg, PA 17837
 

 

 

Case 1:18-cv-02208-SHR-EB Documenti1 Filed 11/14/18 Page 10 of 100

To: Clerk of Courts
Middle District of Pennsylvania

November 2, 2018
Dear Clerk of the Court:

Please find enclosed my motion, a civil action suit, attached with medical records, and also I
have provided two additional copies for the defendant.

Enclosed you will also find my application to proceed in Forma Pauperis. If it serves the Court
time please note that about two months ago I had filed my account statements to proceed in
Forma Pauperis on a 2241 case. See your docket sheet. Since the Court has this information
maybe it could speed things up.

I am also notifying the Courts that I should be moved soon. Exact date I am not aware, but soon.
1 or my wife Ms. Elida Perez Ramirez will notify this court of my change of address. Any
questions this Court may have, you can contact my wife at 419 966-1484 or via email at

dallasnfl2000@yahoo.com.

Please file my instant civil action suit.
i.
Thank you and God bless.

Sincerely,

Ernesto Alonzo Ramirez
Reg. No. 81642079

P.O. Box 1000
Lewisburg, PA 17837
Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 11 of 100

U.S. Department of Justice

Federal Bureau of Prisons

 

Northeast Regional Office

Via Certified and Return Receipt Mail
. US. Custom House-7th Fioor
2nd & Chestnut Streets
Philadelphia, PA 19106

June 4, 2018

Mr. Ernesto Ramirez
Reg. No. §1642-079
USP Lewisburg

PO Box 1000
Lewisburg, PA 17837

RE: Administrative Claim No. TRT-NER-2018-03995
Dear Mr. Ramirez:

Your Administrative Claim No. TRT-NER-2018-03995, received in
this office on April 10, 2018, has been considered for settlement as
provided by the Federal Tort Claims Act (FTCA), 28 U.S.C. § 2672,
under authority delegated to me by 28 C.F.R. § 543.30. Damages are
sought in the amount of $1,000,000.00 based on a personal injury
claim. Specifically, you allege you became ill after being served
contaminated food at USP Lewisburg and request an increased offer of
settlement.

After a‘careful review of this claim, I have decided to offer
settlement in the amount of $100.00. This amount is based upon our
assessment of the relative value of your claim, based on your symptoms
and treatment as verified in your medical record, and other factors.
This is neither an admission nor denial of government liability.

If this amount is acceptable for settlement, please complete the
highlighted portions and sign the enclosed voucher and promptly return
it to this office for processing. If the offer is unacceptable, suit
may be brought against the United States in the appropriate United
States District Court within six (6) months of the date of this
letter.

Sincerely,

Py /

Darrin Howard
Regional Counsel

cc: David J. Ebbert, Warden, USP Lewisburg

 
Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 12 of 100

 

U.S. Department of Justice

Federal Bureau of Prisons
Northeast Regional Offece

    

and and Chestnut Street
Philadeiphia, PA 19106

Official Business

      

oan CE STICKER AT TOP a abbecliia TO THE imal

i

7013 DbOO 0001 9920 2797

iv

Mr. Ernesto Ramirez

Reg. No.

81642- 079°

USP Lewisburg

TT Tye oo

ar

>

“4¢

 

2

 

 
 

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 13 of 100

 

FMS Form 197 AUTHORIZED FOR LOCAL REPRODUCTION
Department of the Treasury
VOUCHER FOR PAYMENT
Voucher No.
WHERE A SETTLEMENT AGREEMENT HAS NOT BEEN EXECUTED Schedule No..
AND ATTACHED OR WHERE A FINAL JUDGMENT IS NOT ATTACHED Claim No._2018-03995
A. PAYMENT DATA: (PLEASE TYPE OR PRINT CLEARLY)
PAID BY

| (For use by
| Treasury only.)

(1) Submitting Agency/Office: Federal Bureau of Prisons

(2) Agency/Office Mailing Address: USP Lewisburg

(3) Agency/Office Contact Person and Telephone Nq,; Controller
(4) Payee(s): (a) _ Emesto Ramirez, Reg. No. $1642-079
(5) Taxpayer Identification No., SSN, or EIN of each Payee: _SSN 453-61-290]
6) Total Amount: Qne hundred dollars ($100.00)

(7) Briefly Identify Claim:
Alleged personal injury ciaim of food bome illness at USP Lewisburg Administrative Claim No. TRT-NER-2018-03995

 

B. ACCEPTANCE BY CLAIMANT(S). (NOTE: For use ONLY where final judgment has NOT been entered or where claimant has
NOT signed another agreement. Use FMS Form 197A where final judgment has been entered or another agreement has been signed by
the claimant(s).)

5, (We), the elaimani(s) and beneficiaries, do hereby accept the within-stated award, compromise, or settlement as final and conclusive on
me (us), on my (our) heirs, executors, administrators or assigns, and agree that said acceptance constitutes a complete release by me (us),
my (our) heirs, executors, administrators or assigns of any and all claims, demands, rights, and causes of action of whatsoever kind and
nature, arising now or in the future from, and by reason of any and all known and unknown, foreseen and unforeseen, bodily and
| personal injuries (including wrongful death), damages to property, breaches of contract or law, and any other acts or omissions, and the
consequences thereof resulting, and to result, from the same subject matter that gave rise to the claim for which I (we) or my (our) heirs,
executors, administrators, or assigns, and each of them, now have or may hereafter acquire against the United States and against the
employee(s) of the Government whose acts or omissions gave rise to the claim by reason of the same subject matter, I (We) further agree
to reimburse, indemnify and hold harmless the United States, its agents, servants and employees from any and all claims or causes of
action, including wrongful deaths, that arise or may arise from the acts or omissions that gave rise to the claim by reason of the same

 

 

subject matter.
(SIGN ORIGINAL ONLY)
Signature: Date: 2018
(Claimant(s) sign above)

C. AGENCY APPROVING OFFICIAL: This claim has been fully D. OTHER ACCOUNTING INFORMATION AND
examined in accordance with 28 U.S.C, §2672 and approved in the CERTIFICATIONS: (For use by Treasury only.)
amount of $100.00

Signed:

 

Title: REGIONAL COUNSEL

Date:

 

 

FMS Form 197 DEPARTMENT OF THE TREASURY
12-96 (PREVIOUS EDITIONS ARE OBSOLETE) 7 FINANCIAL MANAGEMENT SERVICE
 

Case 1:18-cv-02208-SHR-EB Document 1 Filed 11/14/18 Page 14 of 100

Bureau of Prisons |
Health Services
Consultation Request

 

 

Inmate Name: RAMIREZ, ERNESTO Reg #: 61642-0/9 Complex LEW
Date of Birth: 12/16/1976 Sex: M

 

-

Consultation/Procedure Requested: General Surgery

Subtype: Evaluation - Outside

Reason for Request:
This consult is for F/U after CT scan at GMC colorectal surgery
Report review. s/p F/U at Colorectal s/p rectopexy for rectal prolapse

inmate c/o abdominal bulge after falling off bunk
Per consult:

"Difficulty appreciatingg incisional hemia looks more like rectal diastasis"
Recommending CT scan to confirm and F/U after testing

The consuttation request submitted by Seroski, Jennifer PAC on o6/20/2011 8 for General Surgery, Evaluation -
Outside was Approved on 06/26/2018.

Comments:
Approval based upon medical necessity and acuity.

Generated 06/26/2018 15:22 by Edinger, Andrew MD/CD Bureau of Prisons - LEW Page 1 of 1

 
 

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 15 of 100

Bureau of Prisons |
Health Services
Consultation Request

 

 

Inmate Name: RAMIREZ, ERNESTO Reg #: 81642-079 Complex LEW
Date of Birth: 12/16/1976 Sex: M

Consultation/Procedure Requested: Radiology °
Subtype: CT Scan (OUT)
Reason for Request:
This consult is for abdominal CT scan
Report review s/p F/U at Colorectal s/p rectopexy for rectal prolapse
Inmate c/o abdominal bulge after falling off bunk /
Per consult:

"Difficulty appreciatingg incisional hemia Jooks more like rectal diastasis”,
Recommending CT scan to confirm and F/U after testing *

The consultation request submitted by Seroski, Jennifer PA-C of706/20/201 8 for Radiology, CT Scan (OUT) was
Approved on 06/26/2018.

Comments:
Approval based upon medical necessity and acuity.

Generated 06/26/2078 15:21 by Edinger, Andrew MD/CD Bureau of Prisons - LEW Page 1 of 1
Coe WOLLauitetrwis +s - |. sy Whips ete
Inmate Name: RAMIREZ, ERNESTO--00-SHR-EB Document’? Fig der 73 Complex LEW
Date of Birth: _ 12/16/1976 | mentee Tifid/1s Page 16 of 100

Consultation/Procedure Requested: General Surgery

Subtype: Evaluation - Outside
rectal Surgery at GMC who reports return

ut of bed 2 weeks ago. Moderate and not
e. This consult is for surgical ffu

sed anus in 8/17 by Colo
ile getting o
lapse of rectal tissu

Reason for Request:
Inmate is a 41 y/o male, s/p rectoplasty for prolap'
of prolapse of anus at this time and he felt a "rip" in his pelvis whi
as severe as prior. PE reveals decreased tone and very mild pro

for possible return of prolapse.
Surgery, Evaluation - Ouiside

The consultation request submitted by Shaw, Megan MD on 01/18/2018 for General

" was Approved on 01/23/2018.

Comments:

Bureau of Prisons - LEW Page 1of 4

“2

Generated 01/23/2018 44:15 by Edinger, Andrew MOYCD
inmat
Date of Birth: 12/16/1976 -

Consultation/Procedure Requested:

Subtype: Ultrasound - On-site

Reason for Request:
Inmate is a 41 y/o male with suspected incisional hernia

present

The consultation request submitted by Shaw, Megan MD o
Ultrasound - On-site was Disapproved on 01/23/2018.

Comments:

 

Complex Levy

cName: RAMIREZ BRNESPOO8-SHR- . Rag #: 51642078
: EB Document 1galed 1/14/18 Page 17 of 100

Specialty Procedure - In house

suprapubically. Consult is for u/s to determine if hemia is

n 01/18/2018 for Specialty Procedure - in house,

Recommend waiting until evaluation by surgery is complete.

Generated 01/23/2018 14:17 by Edinger, Andrew MD/CD

Bureau of Prisons - LEW Page 1of 1
 

     

WUD Ube wes 2 ea 4 ae a
"EB Document Re Hegittriaits Pe Of 100

Sex

One)

Inmate Name: RAMIREZ,
Date of Birth: 12/16/1976

Consultation/Procedure Requested:
Subtype: Procedures - Outside

General Surgery

GMC. They are recommending

colorectal surgery at
8 hours for 1 day prior to surgery

Reason for Request:
have flagyl 500mg q

inmate with confirmed 6 cm
abdominal rectopexy with pa
along with a bowel prep.

bmitted by Ayers, Jessie PA-G on 04/27/2017 fo

rectal prolapse. inmate seen by
ssible sigmoidectomy. Inmate to

r General Surgery, Procedures - Outside

The consultation request su
was Approved on 04/27/2017.

Comments:

Approval based upon medical necessity and acuity.

Bureau of Prisons - LEW Page 1of 1

Generated 04/27/2017 14:35 by Edinger, Andrew MD/CD
 

  
 

Inmate Nam

Consultation/Procedure Re
Evaluation - Outside

Subtype:

Reason for Request:

Inmate had severe rectal prolapse.

requested a follow up in

@. RAMIREZ, E
Date of Birth: 42/16/1976

quested:

4 month. This reque

The consultation request submitted by Edinger,
on 07/18/2017.

Outside was Approved

Comments:
Approval based upen m

Generated 07/18/201

edical necessity and

7 12:15 by Edinger, Andrew MO/CD

LConsuna ur

He underwent rectopexy and sigm

Comptex Lcvy

        

Documerft®? *Fi
Sex:

a y

General Surgery

gid resection 4 weeks ago. Surgery has

st is for that visit.

Andrew MD/CD on 07/11/2017 for General Surgery, Evaluation -

acuity.

Bureau of Prisons - LEW

7640-079
fedfi/iane Page 19 of 100

Page 1 of 1
 

General Surgery, L  UbOu | vurvereuss sane
Subtype Se :18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 20 of 100

Evaluation On-site

Reason for Request:
Rectal Prolapse: Inmate seen and found to have 4 cm prolapse of rectum with small erosion of internal

mucosa. Inmate believes this has been worsening over last several months and states that there are times
were it protrudes even further than the 4 cm. Inmate having difficulty with bowl movements secondary to
prolapse. Request consutt for possible surgical intervention.

Provisional Diagnosis:
Rectal Prolapse

Disposition:
Follow-up at Sick Call as Needed

Other:
Inmate referred to general surgery for consultation regarding possible surgical intervention for his prolapsed rectum.
Patient Education Topics:
Date Initiated Format Handout/Topic Provider Outcome
03/07/2017 Counseling Plan of Care Ayers, Jessie Attentive

Copay Required: No Cosign Required: No

Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 03/07/2017 11:58

Generated 03/07/2017 11:58 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 2 of 2
 

 

Name: CRAMIREZSERNESTOANAGEB D ; 42-079
nmate Name ocument 1 Filed 11/14/18 PRige 2a Be

Date of Birth: 42/16/1976 Sex: M Ra
Encounter Date: 41/29/2016 20:08 Provider: Hartzel, Lori RN Facility: LEW

Cosigned by Edinger, Andrew MDICD on 11/30/2016 16:19.

Bureau of Prisons - LEW
 

wr OE ree ee er ee

  

       

  
 

 

 

tomate Name: RAMIREZ, ERNESTO ALONZO :
ate of Birth: 12/16/1976 Sex: M_ Race: WHI ity
Encounter Date: 11/29/2016 20:08 Provider. Hartzel, Lori RN me Ut xO2.
Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Hartzel, Lori RN
Chief Complaint: Diarrhea
Subjective: inmate seen for symptoms of diarrhea
Palin: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
11/29/2016 20:09 LEW 98.0 36.7 Hartzel, Lori RN
Pulse: ,
Rate Per Minute Location Rhythm Provider

Date ‘Time
| 11/29/2016 20:09 LEW
Blood Pressure:

104

Date Time Value Location Position
41/29/2016 20:09 LEW 156/89

ASSESSMENT:

| Diarrhea

inmate seen for complaints of diarrhea x 2 days,
Inmate quarantined at this time for symptoms,
Vitals stable
PLAN:

Disposition:
Follow-up at Sick Call as Needed

Patient Education Topics:
Date Initiated Format Handout/Topic
41/29/2016 Counseling Compliance - Treatment

encouraged sips fluids/good handwashing

Generated 11/29/2016 20:13 by Hartzel, Lori RN | Bureau of Prisons - LEW

Hartzel, Lori RN

Cuff Size Provider

Hartzel, Lori RN

has been having difficulty keeping food/iuids down for 15 days.

will continue to keep contact with inmates during daily sick call

Provider Outcome

Hartzel, Lori Verbalizes
Understanding
Page 1 of 2
 

 

Copay RequitedsNg :18-cv-02208-GesigneRequireduivesnt 1 Filed 11/14/18 Page 23 of 100
Telephone/Verbal Order: No

Completed by Hartzel, Lori RN on 11/29/2016 20:13
Requested to be cosigned by Edinger, Andrew MD/CD.
Cosign documentation will be displayed on the following page.

i Page 2 of 2
Generated 11/29/2016 20:13 by Hartzel, Lori RN Bureau of Prisons - LEW
 

Serge es a—wee

 

inmate Nami RAMIRE? ERNESTO ALONZO OOCUMTeMT TFiret TT/ta7Ts Fes 24 Us 079
Date of Birth: 12/16/1976 Sex: M Race: WHITE
Encounter Date: 11/29/2016 20:08 Provider: Hartzel, Lori RN Facllity: LEW

 

Cosigned by Edinger, Andrew MD/CD on 11/30/2016 16:19.

Bureau of Prisons - LEW
 

Tamale Name: RAMAREZ: ERMESIOABSLR-EB Document1 Filed 11/14/ RPS Bagel S5-Of 100
Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: ~LE
Encounter Date: 11/30/2016 13:19 Provider: Ayers, Jessie PA-C Unit: x02

 

Mid Level Provider - Follow up Visit encounter performed at Special Housing Unit.

SUBJECTIVE:

COMPLAINT 1 Provider: Ayers, Jessie PA-G

Chief Complaint: Diarrhea
Subjective: Inmate states he continues to have 10 or more watery stools a day, fever, chills, and sweats.
inmate states he does not feel he is improving yet. He denies any blood in stool or vomiting.

 

Pain: No
OBJECTIVE:
Temperature: ;
41/30/2016 13:19 LEW 99.0 37.2 Ayers, Jessie PA-C
Pulse:
Date Time Rate PerMinute Location Rhythm Provider.
41/30/2016 13:19 LEW 110 Ayers, Jessie PA-C
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance

Yes: Alert and Oriented x 3
No: Appears Distressed, Jaundiced, Lethargic, Pale, Diaphoretic
Skin
General
Yes: Within Normal Limits
Eyes
General
Yes: Extraocular Movements Intact
Face
General
Yes: Symmetric
Mouth
Mucosa
No: Dryness

Pulmonary
Observation/Inspection

No: Respiratory Distress

Cardiovascular
Observation
Yes: Within Normal Limits

Musculoskeletal

Generated 11/30/2016 13:22 by Ayers, Jessie PA-C Bureau of Prisons - LEW

Page 1 of 2
 

 

a

Exam: .
Gait Case 1:18-cv-02208-SH

Yes: Normal Gait

R-EB Document1 Filed 11/14/18 Page 26 of 100

. Exam Comments
Good skin turgor
ASSESSMENT:

infectious gastroenteritis and colitis, unspecified, A09 - Current
PLAN:
Disposition:
Follow-up at Sick Call as Needed

Other:

Inmate to continue to increase fiuids and eat small bland meals. Continue current symptomatic treatment.

Patient Education Topics: ;
41/30/2016 Counseling Pian of Care Ayers, Jessie Attentive
Copay Required: No Cosign Required: No

Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 11/30/2016 13:22

Generated 11/30/2016 13:22 by Ayers, Jessie PA-G Bureau of Prisons - LEW Page 2 of 2
Name, RAIRED ERNESTOPALONER-EB Document 1 Filed 11/14/19 aR! $4279.00
Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility. ~ LE
Encounter Date: 12/01/2016 11:35 Provider: Lupold, Todd PAC = sUniit:, «= X02

Mid Leve! Provider - Follow up Visit encounter performed at Special Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Lupald, Todd PA-C

Chief Complaint: Diarrhea

Subjective: fu diarrhea. inmate reports he is improving but still had some diarrhea today..otherwise he is
feeling better

Pain: No

 

OBJECTIVE:

Exam:
General
Affect
Yes: Pleasant, Cooperative

Appearance
Yes: Appears Well, Alert and Oriented x 3

_ No: Appears Distressed

Skin
General
Yes: Within Normal Limits, Dry

ASSESSMENT:

Infectious gastroenteritis and colitis, unspecified, A09 - Current

PLAN:

Disposition:

Follow-up at Sick Call as Needed
Follow-up at Chronic Care Clinic as Needed

Other:
Discussed proper diet for diarrheal illness including adequate water intake daily.

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
12/01/2016 Counseling Diet Lupoid, Todd Verbalizes
Understanding

Generated 12/01/2016 13:54 by Lupold, Todd PA-C Sureau of Prisons - LEW Page 1 of 2
 
 

 

Copay Requiredatte 1:18-cv-0220G<6igRREMuIrEt CNMent 1 Filed 11/14/18 Page 28 of 100
Telephone/Verbal Order: No

Completed by Lupold, Todd PA-C on 12/01/2016 13:54

 

Generated 12/01/2046 13:54 by Lupold, Todd PA-C Bureau of Prisons - LEW . Page 2 of 2

 
Inmate Name: -RAMIREZCERKIESTO'ALONZO&B Document 1 Filed 11/14/18regage He4zF-0760

Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: LEW
Encounter Date: 12/02/2016 08:00 Provider: Lupold, Todd PA-C Unit} X02

 

 

Mid Level Provider - Follow up Visit encounter performed at Special Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Lupald, Todd PA-C

Chief Complaint: Diarrhea
Subjective: ffu diarrhea. inmate states he feels better today. last diarrhea was 11/30

Pain: No

 

OBJECTIVE:

Exam:
General
Affect
Yes: Pleasant, Cooperative

Appearance
Yes: Appears Well, Alert and Oriented x 3

No: Appears Distressed
Skin

General
Yes: Within Normal Limits

ASSESSMENT:

Infectious gastroenteritis and colitis, unspecified, A09 - Current

PLAN:

Disposition:
Follow-up Daily

Other:
Discussed proper diet for diarrheal illness including adequate water intake daily.

Patient Education Topics:

12/02/2016 Counseling Diet Lupeld, Todd Verbalizes _
Understanding

Generated 12/02/2016 10:58 by Lupald, Todd PA-C Bureau of Prisons - LEW Page 1 of 2

 
Copay Requireg&t No, 4-79 cy- osign. Required: No ;
Tolophone/Verkal Orde cv o2208cs ere ess tnent1 Filed 11/14/18 Page 30 of 100

 

Completed by Lupold, Todd PA-C on 12/02/2016 10:58

 

Generated 12/02/2016 10:58 by Lupold, Todd PA-C Bureau of Prisons - LEW Page 2 of 2
 

Inmate Name: RAMIREZ ERNESTO ALONZO Docurirent £

Date of Birth: 12/16/1976 Sex: M Race: WHITE
Encounter Date: 12/06/2016 11:32 Provider: Ayers, Jessie PA-C

 

Mid Level Provider - Follow up Visit encounter performed at Special Housing Unit.
SUBJECTIVE:

COMPLAINT 1 Provider: Ayers, Jessie PA-C
Chief Compiaint: Diarrhea

Reg#: 81642-079

Facility: LEW
Unit: X02

Subjective: Inmate states he continues to have no diarrhea and is feeling better. He has been eating and

drinking more without any symptoms.
_ Pain: No

 

OBJECTIVE:

Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
No: Appears Distressed

Skin
General
Yes: Within Normal Limits

Mouth
Mucosa
Yes: Within Norrnal Limits

No: Dryness
ASSESSMENT:

Infectious gastroenteritis and colitis, unspecified, A09 - Current

PLAN:
New Medication Orders:
Rxt Medication Order Date

Generated 12/06/2016 11:37 by Ayers, Jessie PA-C Bureau of Prisons - LEW

Prescriber Order

Page 1 of 2
 

Inmate Name: RAMIREZ, ESTO MONDO > Document Tiled 11/14/1 Reg tag @ ReABOADO
Date of Birth: 12/16/1976 Sex. M Race: WHITE Facility: LEW
Encounter Date; 12/06/2016 11:32 Provider: Ayers, Jessie PA-C Unit: x02

 

Mid Level Provider - Follow up Visit encounter performed at Special Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Ayers, Jessie PA-C

Chief Complaint: Diarrhea
Subjective: Inmate states he continues to have no diarthea and Is feeling better. He has been eating and
drinking more without any symptoms.
Pain: No

 

OBJECTIVE:

Exam:
General
Affect
Yes: Pleasant, Cooperative

Appearance
Yes: Alert and Oriented x 3
No: Appears Distressed
Skin
General!
Yes: Within Normal Limits

Mouth
Mucosa
Yes: Within Normal Limits

No: Dryness
ASSESSMENT:

Infectious gastroenteritis and colitis, unspecified, A09 - Current

PLAN:
New Medication Orders:
Rx# Medication Order Date Preserlber Order

Generated 12/06/2016 11:37 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 1 of 2
 

 
 

OBE

oO NIRET ERNESTO ALONDO ERNESTO ALONZO. ocultrent I Filed TT14/1 ep AOSRFEURIDZO O

 

Inmate Name:
Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility. LEW
Encounter Date: 12/07/2016 11:57 Provider: Ayers, Jessie PA-C Unit: x02

 

Mid Level Provider - Follow up Visit encounter performed at Special Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Ayers, Jessie PA-C

Chief Complaint: Diarrhea
Subjective: Inmate states he continues to be asymptomatic and has been fine for over a week now.

’ Pain: No

 

OBJECTIVE:

Exam:
General
Affect
Yes: Pleasant, Cooperative

Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed
Skin
General
Yes: Within Normal Limits

Mouth
Mucosa .
Yes: Within Normat Limits

ASSESSMENT:

Infectious gastroenteritis and colitis, unspecified, A09 - Current
PLAN:
Disposition:

Follow-up at Sick Call as Needed

Other:

Inmate instructed to follow a BRAT diet and increase fluids. Will continue to monitor. Inmate will be removed from
isolation tomorrow if both himself and his cellmate remain symptom free.

Patient Education Topics:

12/07/2016 Counseling Diet Ayers, Jessie Attentive

Generated 12/07/2016 11:59 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 1 of 2
 

 

 

et ewe ee wit. =| AUE

Copay Reguired: Nol S-Cv-02208- Sh babirreg aired! ug! 1 Filed 11/14/18” Page 3+urres
Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C an 12/07/2016 1 1:59

i Page 2 of 2
Generated 12/07/2016 11:59 by Ayers, Jessie PA-C Bureau of Prisons - LEW
 

 

C5, 4, a or
" WIS LL. LO = = B D . 5 n

Inmate Name: RAMIREZ, ERNESTO ALONZO- ocument 1 Filed 11/14/ 1eRss fae enumiele
Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: L
Encounter Date: 12/09/2016 08:03 Provider. Ayers, Jessie PA-C Unit X02

Mid Level Provider - Follow up Visit encounter performed at Special Housing Unit.

SUBJECTIVE:

COMPLAINT 1 Provider: Ayers, Jessie PA-C
Chief Complaint: Diarrhea ,
Subjective: Inmate states he has not
Pain: No

had diarrhea in several days and he Is doing well.

OBJECTIVE:

Exam:
General

Affect
Yes: Pleasant, Cooperative

Appearance
Yes: Appears Well, Alert and Oriented x 3

No: Appears Distressed

Skin
General
Yes: Within Normal Limits

Mouth

Mucosa
_ Yes: Within Normal Limits -

No: Dryness

ASSESSMENT:

Infectious gastroenteritis and colitis, unspecified, A09 - Resolved

PLAN:

Disposition:
Follow-up at Sick Call as Needed

Other:
Inmate to continue with increased fluids and small bland meals for the next several days. Inmate has been without
watery diarrhea for the last several days. Inmate to follow up as needed. Will remove from isolation.
Patient Education Topics:
42/09/2016 Counseling Diet Ayers, Jessie Attentive
Page 1 of 2

Generated 12/09/2016 08:20 by Ayers, Jessie PA-G Bureau of Prisons - LEW
 

Copay RequirédsKio!18-Cv-02208 Caleiign irtequiras UNeent 1 Filed 11/14/18 Page 36 of 100

Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 12/09/2016 08:20

Generated 12/09/2016 08:20 by Ayers, Jessie PAG Bureau of Prisons - LEW

Page 2 of 2
 

|

4
i

~~ CASS 1 Se ee Resi) Document 1 Filed 11/14/18 pRaanagsef 10 \W

 

Patient ntarmnation =
Y Paar rae MAN +S Gander BSB gs) "
Ramirez, Emesio A - BOSE 14 Male AZNGASTE (40 yeur old)

OPERATIVE RECORD

GEISINGER MEDICNL CENTER

100 North Academy Avenue
Danville, Pennsylvania 17822
RAMIRES, ERNESIO

MR 45956514

O08: 12/16/1376

Location: FAGM

SERVICE: COLON AND RECTAL SOAGERY
GATE: - 06/20/2017

PRE-OP DIAGNOSIS: Aectal prolapsa.
FPOST-OP DIAGNOSIS: sens.

SURGEON: Christopher Buzas, O00.
ASSISTANTS: Corrine Blumling, M2.
ANESTHESIA; Goneral endotracheal.

OPERATION: Laparoscopic hard asaiated sigmold colon resection with
coloproctostemy and suture rectopaxy.

FINDINGS: The patient had severe rectal prolapse, which wad full thickness. The
patient also had a very redundant algmeid colon, Bacauge of that, aigmnold colon
Yenpection waa performed with coloproctostomy, and a suture rectonexy was also
performed.

ESTIMATED BLOOD LOSS: 1090 mL.

DRAINS: One #19 Blake drain in the pelvis.

TLOIpS: L000 mt of crystalloid.

URINE OUTPUT: 200 mL,

S¥YECINEN: Sigmoid colon, proximal rectum to pathology.

” COMPLICATIONS: Wone,

‘CONDITION: Good.

Printed 6/21/17 10:47 AM Geisinger Page | of 3

qoosPaod OMD $086 TLE OLE TWA CTITT GM LtOz/T2Z/90

Oe re NE ne aR ee Swept Ee Scart ee ave ans

ea

 

CN ad a rR YE a
 

 

4

Seth eee ER.

ce nn ee rl

Case 1:-18-ev-02208-SHR-EB—Bocumem 1 Filéd 11/14/18 wo

 

 

Ramirez, Emesto A (MR # 5956514)

Bdineiye! 100
kell

whom. be ttdioon. .

. "a cer. operitenesl
DISPOSITION: ‘The patient was transferred from the oparating.reewrna RACK Af
atabla condition. f. Woackion ar
INDICATIONS AND HISTORY; The patient is a 40-year-old gentlesan, who is
Incarcerated, who bas 8 large ractal prolapse, which has bean causing hin
significant discomfort, as well az incontLnence. He ia now here for reasction and

rectopexy.

DESCRIPTION OF OPERATION: The patient was identified, the procedure was,
verified. The patlent was brought to operating room, was placed. ia. the. supine
pomition on the operating room table. The patient was placed cnder ganeral ,..-,
andotracheaz anesthasia, ‘the patient waa then placed in the doraal Lithoteny.
position. The patlent's abdomen and perinemt were prepped and draped in sterile
fashion, A time-out was performed. A 5 mm port was placed in the left upper
quadrant veing the Optiview port systen. Insufflation wae achieved. He than
placed a hand port in she inftraumsilical regioa, A 12 port was Placed in the
suprewnbilical segien, and 2 porta were placed in the right lower quadrant. Tha
wuall bowel was then removed from the palvis, The IMA pedicle was ddentified, It
was circunferantially dissected. We wade sare to identify the retropertiguegy
structuxes, including the left treter. the IMA was then trghaeched.with ag. in
Echelon staplac with a vascular load, Ne then did oor posterier dissgction pf .,.
the pelvie dn the presacral space ali tha way down to the pelvic floor. We want
lateral on both aides down to the Lateral stalks. Ne did takn the lateral stelia
on the right side, He left the latezel stalks dn situ on the left aida, Wa ther
mobilized the rast of the sigmoid colon and the descending cole up to the
aplenic flexure. The splenic flexure was not gobilized. We thon brought the
éolon out through our hand port, Ne transected the proximal rectum with « curved
contour stapler. We took down tha mesentery with the Ligadure devics.: Wa then
meblle wa then transected the colon proximal to the IMA pedicle with a GIA
stapler, Wa then took the mesentery down with a sigaSure device, We than placed
2-0 Prolene atitches in the sacral promontory for our rectopexy dutures. We then
sutured the Prolene te the cestal mesentery bilaterally. We did not tie the
gutuces at firat. Ne preformed an end-to-end anastomcals with a 29 EA stapler
from the sigmoid colon to the rectum. We did this in the standard fashion. A
leak test was performed by immersing the anastomosis under aterile saline. We
than performed a flexible algnoidoscopy. There was no evidence of leak, Ko
evidence of bubbling upon Lneutfiation of the rectum. The anastomosis was
identified, it was not bleeding. At thia point in tima, we copiously irrigated
the abdomen. We then tied down our rectopexy sutures, so that the reatunm was in
a atreight line from the pelvic floor all the way to the rectopexy. There wae no
evidence of rectal prolapse upon rectal exan after the rectogexy was porformed.
At this point in time, We used » Carter-Thomason to close our supraunbilicel

port site. MWe then closed cur hand port aite with #1 looped POS x2, We then
closed all of our skin incteaions with 4-0 Monocryl suture. Demnabond was placed
over gll the incisions. The patient was allowed to wake from anesthesia. He was
then transferred to his hospital gurnay in the PACU in stable condition, All
inatrument, shacps, and sponge counts were correct, i was present and zorubbed
for tha entire procedure.

Christopher J Buzas, DO
General Surgery
Gaiainger Medical Center
Danville, PA 17822

Printed 6/21/17 10:47 AM Geisinger Page 2 of 3

699/002) Ond GROG ThZ Och MWA FTITT Gam LLhe/ 12/90
 

ene eee ae ee

 

Qge/VS: O1 06/20/2017 11:55:49 T:

 

~~ CASS TH BV i0220E SHR) Document 1 Filed 11/14/18 pRagmaegret 100

06/20/2017 12443:33 Dock: 2109993/7465823593

Last signed by: Christopher J Buzaa, DO at 06/20/17 1438

Printed 6/21/17 10:47 AM

#0078008

Geisinger

Page 3 of 3

ONO BGS TAe OLG xed ECHTT OMM LtoE/ Ts 90

 
 

~ Inmate Name-oS RAMIREDY ERNESTO AlIGHad Documen

Date of Birth: 12/16/1976 Sex:
Scanned Date: 06/23/2017 09:18 EST

Reviewed by Edinger, Andrew MD/CD on 06/23/2017 14:14.

Bureau of Pri

t 1 Filed 11/14/18

sons - LEW

 

PREg2*40 0

Facility:

 

LEW

079 °°——”*”
E
Inmate Namé:ASRAMIREZ ERNEST OMRNZ® Document Fil Hay oP 1642079
1 Filed 11/14/18 Page a1 of ie

Date of Birth: 12/16/1976 Sex:
Scanned Date: 06/23/2017 07:41 EST Facility: LEW

 

Reviewed by Edinger, Andrew MD/CD on 06/23/2017 08:01.

Bureau of Prisons - LEW
Petks cee

Case 1:18-cv-02208-SHR-EB—Becument1 Filed 11/14718" Page

 

42 of 100
| Ramirez, Emesio A (MR #5956514) DOB: 12/16/1976
| Patland Information
4 FateniNane Gender.” BOB Age)
4 Ramirez, Emesto A eoeeei4 Male 42/46/1276 (40 year old)
|

    

COLORECTAL §
Galainger Medical Center, Danville, Pa

DATE: 4/27/2017

Rlefesing Phyalclan: 2M
1. Bradiay J Mudge, DO

Primary Care Physician:
No primary care provider on file.

 

CHIEF COMPLAINT: Rectal Prolapes

HISTORY OF PRESENT ILLNESS: Emesto A Ramirez be a 40 year old, male with a history of rectal
prolapse. He has had symptoms of ractal prolapsa since November 2016, He hed salmonella & had
tukipa cays of severe dishes (~20 BM¢ dally}, Passed some blood from his recturn, then 3 few
days later felt a mase/ mild protrusion of his rectum. it has progressively n worse since that
tine. On his last exam In was protapsed ~6om. Feels ike it prolapses with any physical activity
requiring straining, It la painful, No history of chronie constipation. He has never had abdominal

1 ‘ aurgery. Hus never had a colancecopy,

He has aome mild chronic Right shoulder pain s/p shoulder surgery, and had a recent rash on his L
leg over a recent tattoo which wae freeted with topical steroids

REVIEW OF SYSTEMS:

A 10-point review of systema was completed In detall, Inchiding Constitutional, Eyes, ENT, CV,
Rasp, Gi, M/S, Skin, Neuro, & Hame/Lymph, with all positive findings noted in the HPI, All others
negative. .

PAST MEDIGAL HISTORY:
Nerve pain s/p shoulder surgery

MEDICATIONS:
Cymbalta

ALLERGIES TO MEDICATIONS:
NKDA .

PAST SURGICAL HISTORY:
Right Shoulder surgery 2013

| FAMILY HETORY:
| DM - mother & father
Heart disease: mother & father - mather died of MI

 

Printed 6/21/17 10:47 AM Geisinger - Page 1 of 3

e0o/LoeR OMS 6009 TLE OLG red CITT com ETOR/TZ/99

 
 

 

re

s+ —Case-1:48-cy-02208-SHR-EB -Bocument t “Filed 11/14/18 “Page 43 of TOU”

eo serait 8
BOGIAL HISTORY:
Na tobacco
No EtOH
Incarcerated

 

ce ae a nem ee eR Dt

PHYSICAL EXAMINATION:

 

Conetitutional/Additional VS: Pulse regular and Normal respiration pattern

Constitutional/Generak: Appeers well and No acute distress

Head and Face: Head ia mormocephalic, No masses, lesions, tendamess or ebnormaliiiés noted,
Face normal

Neck: neck non-tender with full ROM, ne cervical adenopathy, thyrold is symetrie without discrete or
dominant nodule - .

Chest/Reapiratory: Normal shape and Normal respiratory muscle effort

Lungs/Reapiratory: lungs clear ta aviscultation, good lung volumes, diaphragmatic excursion Is
aymatric and otherwise negative

Cartlac Exam/Cardlovascuiar Exam: regularrate & rhythm, nemumurs .-

Abdomen/G! exam: abdomen soft, noc-tender, without palpable masses, there Is ng
hepatosplenomegaly, there ane normal active bowel sounda, no hemias .

Ractal: negative:, poaltive findings: rectal prolapse with bearing dewn, abla to reduce spontaneously
Musculoskeletal: Normal

Extremities: Ne edema and No cyanosis

Nouro: grossly normal exam, normal mental status, normal gait

IMAGING: NIA
LABS; None

IMPRESSION and PLAN: Emesto A Ramirez Is 40 year old male with rectal profapsa alnce
November 2016. After discussing the surgical opfions, he would ikke fo proceed with rectopexy with
possible sigmoid resection. .

~ Consent obtained today for Rectopexy w/ pessible sigmoid resection

~ Will nead to schedule surgery with Lewlsburg prison

~ Wil need bowel prep prior fo surgery

+ 24 hre of pre-operative antibiotics (flagyl 600mg q8h for 3 doses starting AM prior to BUIgtTy)..  ..-

Barjamin W Fisher, MD
ARTROT
8:46AM

Pationt waa seen and examined with Dr. Fisher. | agree with the aesessment and pian.

Patient with rectal pain and bleeding

Also feais a protrusion after every BM that he hae to push back In

Large full thickness rectal prolapse on exam

We discussed abdominal vs parineal approach for rapelr

Patient would lke to proceed with lapareacopic, possible open rasaciion rectopaxy

Discussed risks Including bleeding, Infection, anastomatic leak; and injury to surrounding etructures
Patient freely signed the consent form ,

FAJ post-op

Printed 6/21/17 10:47 AM Geisinger | Page 2 of 3

£90/8008 OO S585 The OLE KNX PTITT Gam Ltds/tz/90

 
a . ... Case 1:18-cv-02208-SHR-EB -BocumentT Filed 11/14/18 Page. AA of 100
Ramirez, Emesto A (MR # 5956514) 6/1976

pew une

| have personally Interviewed tha patlant and/or femily, and performed pertinent physleai
examination. | perso 0 Te the above assessment and plan, based on the Information
avatgbla to ma we toey aseoesment wan diacuased it detall with the patient and all fezeibie
options were entertained, Ample fime was allotted for diecussion of my findings and than ail
questions were anuwered in yin to the pailent’s and/or family's satisfaction.

Medical Dacleion Making:Moderata complexity.

ete ame a A! He

45 minutes spent with the patient. Greater than 60% of that time was spent discussing rectal
protapse, their causes and treatment options. .

ee ge

woe 7 .

 

Chistopher J Buzaa, DO

' - Attending Surgeon

. Colorectal Surgery
Gelsinger Health System AGC-?
Danville, Pa 17622

Kathryn Frances Jnap, MD

Resident

GMC-GEISINGER MEDICAL CENTER
6X-392-8801

O87 1933

H&P ADDENDUM

Pt continues to have moderate rectal prolapes when passing BMs. No blood par rectum. Ne
favera/chills, NAV. No CP, SOB. Stopped sea over a weak age.

BP 120/84 | Pulse 72 | Resp 12 | 5a02 98%

GEN: NAD, AAOx3

GV: RRR

Lung: GTA B/L

Abd: soft, NT/ND, no rebound or guarding, ne previous surgeries

Plan: To OR today for proctopexy, possible sigmold resection
Pailent wil be discussed with Dr. Suzas.

Corrine Marts Blumilng, MD

Resident

GMC-GEISINGER MEDICAL CENTER

800-352-8901
de/20/17 0638

Cosigned by: Christopher U Buzes, DO at 06/20/17 1118 ‘
Revision History ¥

Printed 6/21/17 10:47 AM Geisinger Page 3 of 3

590/400) gah 4G85 Tle O46 THA PTITY md LIge/TE/a0
 

 

 

 

t 1 Fi i

iWhNay

ARMA

Patient Name r
RamifeadanésieAcyv-02208-SHR-EB D

 
  

  
   

URSING DISCHARGE PROGRESS NOTE

GMC-GEISINGER MEDICAL CENTER

100 North Academy Ave
Danville PA 17822

Name: Emesto A Ramirez MRN: 5956514 Location: GMC BP-635/A Date: 6/22/2017 Time:
12:09 PM

 

The nursing measures listed below are those which were carried out while the patient was at the
facility noted above and are not to be interpreted as physician orders for extended care.

ACCOMPANIED BY: Prison Guards
DESTINATION: other facility: Lewisburg Prison
DISCHARGE NURSE: Danielle N Cress, RN

Height: Height: 182.9 cm (6') (06/20/17 1451)

Weight: Weight: 116.3 kg (256 Ib 4.8 02) (06/20/17 1451)
Most Recent Vital Signs:

BP 137/72 (06/22/17 8:23 AM)

Pulse 76 (06/22/17 8:23 AM)

Temp 35.7 °C (96.2 °F) (06/22/17 8:23 AM)

Resp 16 (06/22/17 8:23 AM)

PAIN LEVEL AT DISCHARGE:

Level of Pain: 5/10

Pain Scale Type: Geisinger Adult Scale 0-10

Type of Pain: dull, throbbing and aching

Location: abdomen

Radiation: none

Intervention: medication - last dose given: 0815

Instructions for Pain Management Post Discharge Given: yes

BELONGINGS PRESENT ON DISCHARGE:

Belongings remaining with patient:: Cell Phone chargers (06/22/17 1208)

| verified that all belongings were present at discharge. (Nurse initials - DNC)

Are there Home Medications that will need to be retumed to the patient?: No (06/20/17 1454)
Home Medications: (no home medications to return) (08/22/17 1208)

| verified that all remaining home medications were returned to patient at discharge. (Nurse initials ~
N/A DNC)

HARD COPY OF NARCOTIC PRESCRIPTION SIGNED AND PROVIDED TO PATIENT UPON
HOSPITAL DISCHARGE: yes-included in discharge packet

READMISSION RISK (SCORE): Patient Risk Screening Score: 2.5 (06/20/17 1452)

Printed 6/22/17 12:16 PM Geisinger Page 1 of 4
FES | PRAAEPUE SD OLED iae Baerese Fn ee amtene so terse o- Bo I ne oo

Case 1:18-cv-02208-SHR-
BEHAVIORAL CONCERNS: Sr EB Document 1 Filed 11/14/18 Page 46 of 100

IMMUNIZATIONS GIVEN THIS ADMISSION: none

NEUROLOGICAL

Glasgow Coma Scale:

Eyes Open: 4 = Spontaneous (06/22/17 0800)

Best Verbal Response: 5 = Verbally appropriate for age (06/22/17 0800)

Best Motor Response: 6 = Obeys commands appropriate for age (06/22/17 0800)
Coma Score: 15 (06/22/17 6800)

Extremity Movement:

Right Leg Move: 5-Active movement with full resistance (06/22/17 0800)
Right Arm Move: 5-Active movement with full resistance (06/22/17 0800)
Left Leg Move: 5-Active movement with full resistance (06/22/17 0800)
Left Arm Move: 5-Active movement with full resistance (06/22/17 0800)

Pupil Size/Reaction:

Right Pupil size (mm): 3 mm (06/21/17 1930)
Right Reaction: Reactive + (06/21/17 1930)
Left Pupil Size (mm): 3 mm (06/21/17 1930)
Left Reaction: Reactive + (06/21/17 1930)

SEIZURE PRECAUTIONS: no

SENSORY DEFICITS: no
SPEECH, HEARING, VISION PROBLEMS:

Is patient non-verbal or have difficulty speaking? no
LANGUAGE BARRIER: no

FEEDING: independent
ORAL HYGIENE: brushes own teeth

Functional Independence Measure (must be completed for all patients on discharge):
Feeding: 4 = complete independence

Locomotion: 4 = complete independence

Expression: 4 = complete independence

Transfer Mobility/Ambulation Status: 4 = complete independence

Social Interaction: 4 = complete independence

Dressing: 4 = complete independence

Hygiene: 4 = compiete independence

RESPIRATORY:
Discharged with Oxygen: no
Ventilator: no

Trach/Date of Trach: no

Printed 6/22/17 12:16 PM Geisinger Page 2 of 4
 

CARDIOVASCULAR: 02208 SHR-EB Document 1 Filed 11/14/18 Page 47 of 100

(Cardiovascular WNL = Rhythm regular, normal rate per age, normal heart sounds (not accentuated,
diminished or split,) no edema, brisk capillary refill, pulses present, no murmur.)

Observation WNL = Observation WNL: Yes (06/22/17 0800)

Heart Sounds: $1;S2 (06/21/17 1930)

Rhythm: ST (06/20/17 1126)

Extremities: +Sensation (06/22/17 0800)

Pulses Right: Dorsalis Pedis + (06/22/17 0800)
Pulses Left: Dorsalis Pedis + (06/22/17 0800)
Edema: No (06/22/17 C800)

Capillary Refill: 2 sec (06/21/17 1930)

Intravenous Lines: ALL iV sites removed prior to discharge

INTEGUMENTARY:
integumentary Observations: ML surgical incision and trocar sites
Wound(s): Surgical incision s

MUSCULOSKELETAL:
Prosthetic(s): no

GI ELIMINATION:

(GI WNL = Abdomen flat, soft, no tendemess, symmetrical. Normal active bowel sounds present in
all 4 quadrants.)

Observation WNL: Observation WNL: WNL except for items charted below (06/22/17 0800)
Abdomen: Soft:Non-distended; Tender;Rounded (06/21/17 1930)

Bowel Sounds: Hypoactive (06/22/17 0800)

Last Bowel Movement: 06/20/17 (06/20/17 1453)
Ostomy Present: no

GU ELIMINATION:

(GU WNL = Genitalia intact without discharge, swelling or pain. Urine clear and pale yellow, no foul
smell. Continence appropriate for age. No bladder distention - absence of urinary devices - no hemo
or peritoneal dialysis.)

Observation WNL: Observational! WNL: Yes (06/22/17 0830)

Ostomy Present: no

REPRODUCTIVE:

Printed 6/22/17 12:16 PM Geisinger | Page 3 of 4

 
 

   

Drainage: nons we : .
Case 1:18-cv-02208-SHR- |

COPING: R-EB Document1 Filed 11/14/18 Page 48 of 100
Family/Community Support Systems in Place: Yes,

Emergency Contact Name:

Emergency Contact Number:

ALL IV sites removed prior to discharge. Discharge instructions, prescriptions, Copy of MAR, and
copy of nurses note included in discharge packet. He had ail of his personal belongings. He was

escorted off the unit by geisinger security and prison guards. He left with the prison guards to be
transported back to the prison.

Discharge Checklist:

Discharge Instructions - \nitials: DNC

Prescriptions for Controlled Substances: yes, date - 06/22/2017 - initials: DNC

Nursing Discharge Assessment - Initials: DNG

Most Recent Medication Administration Record (MAR) - Initials: DNC

Home Medications Returned: N/A - Initials. ONC

POLST Form (if applicable): N/A - initials; DNC

All IV Fluid sites have been discontinued - yes, date - 06/22/2017 - Initials: DNC
Lines/Drains/Airways (LDAs) have been compieted in flowsheet rows: yes, date - 06/22/2017 -
Initials: DNC

Danielle N Cress, RN

Registered Nurse

GMGC-GEISINGER MEDICAL CENTER
800-332-8901

06/22/17 1215

Printed 6/22/17 12:16 PM Geisinger Page 4 of 4
TURE PNGAUE APE hag Gen Bs eee ere ee me aiden stutiinmemmmammppnree a
Cace 1:18.cy.02208 SHIRE RS “tpay  sDays 7Days 10 Days |<| looey >
[elLegend: SA DSSrireLp VDoetuitrent L” Filed TI/14/18 Page AQ O
Medications losria/t7|o6"9"17| 06/20/17 | 06/21/17
Scheduled Medications
acetaminophen (TYLENOL) W2I4ED 1850RG jOsOZMY(975 3215 RG {OTS
tab 975 mg (975mg (975mal- | ma}Given mag)-Giyen
Dose: 975 mg Freq: QID Route: Given Given
PO A729 RG (975 2158 MY (975
Start 6/20/17 1200 End: 06/25/17 2125 MY mg)}-Given mg)-Given

1159 975
: Given

 

 

a
or
an
IK}
pe
he
pe
joo
id
an

BRR
Bal

o
<
co
e)

 

8
8
8

Maximum of 4 grams (4000 mg)
per day. :

alvimopan (ENTEREG) cap - O75SRGUZ 2158MY (12
12mg . }mabGlven ma}-Given
Dose: 12 mg Freq: BID Route: PO ,
Start 06/21/47 0900 End: 06/28/17
0859

ELAdmin Instructions:
POD 1

cetecoxib (CeleBREX) cap : ce . }O755 0816
200 mg . "i ma}Given Triz00
Given

 

2100

aE

ar
Z
a
3

 

 

Dose: 200 mg Freq: OAILY Route:

PO

Start, 06/21/17 0800 End: 06/24/17

0859 .
in in ions: :

POO #1 i Q

docusate sodium (COLACE) : ; “y24 4 9316 2100

cap 100 mg mg}Giyen TT (100

Dose: 100 mg Freq: BID Route: ma

PO Given

Start: 06/21/17 2100

E]Admin Instructions:

For orat administration ONLY, if

route of administration is other than

oral and alternative product must

be ordered.

DULoxetine (CYMBALTA) DR : (1230 ED) {0754 RG)-Not (o9G0

cap 60 mg . -Not Given Given TT}Not

Dose: 60 mg Freg: DAILY Reute: Given

PO ‘

Start: 06/20/17 1045

Enoxaparin Sodium :, “10922 RG (40 9935

(LOVENOX) Inj 40 mg . , mg}-Given TT 140

Dose: 40 mg Freq: DAILY1000 . mak

Route: SUBO : ~ , Given

Start: 06/21/17 1000 i :

GLAdmin Instructions:

if patient is on warfarin, inform

provider if daily INR value is 2or

greater! .

famotidine (PEPCID) tab 20 i 7 on a 0935

mg “|: ee T1120

Dose: 20 mg Freq: Q12H Route: , “ ae mak

PO

Start: 06/22/17 0900

 

 

 

 

 

 

2100

E
ae
=

 

 

 

 

 

 

 

 

pee de oes

6/22/2017 12:16:18 PM Geisinger Page 1 of 6
 

 

    

  

  

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OXYGEN CONTINUOUS Rute: | froxygen))- _ Oxygen On - Oxygen Oxygen} ©
NASAL haste "18-Cv-02208-SHR-EB |biggsament 1 Filefl 11/14/18 Page 50 of [Po oF
Start: 06/20/17 1045 i (1600 RG)-
Oxygen Off 1600
senna (SENOKOT) 1 Tab [4341 G (4 Tab) 0346
Dose: 1 Tab Freq: DAILY Route: Given TE
PO Tab):
Start: 06/21/17 1245 . Given
PRN Medications
Medications 08M 8/17/08/19/17 06/20/17 06/21/47 _ a
diphenhydrAMINE oo . [psa2RGizs 1542 RG (2s
(BENADRYL) cap 25 mg mgbGiven mag)-Given
Dose: 25 mg Freq: O&H PRN
Route: PO ©
PRN Reason: Itching :
Start: 06/21/17 0814 vet
fentaNYL (PF) in] 50 meg 1044 ED (60 1051 ED (50
Dose: 50 meg Freq: 05 MIN PRN Incg}-Given mcg)-Given
Route: IV PUSH
PRN Reason: Other
PRN Comment Breakthrough Pain
Start: 06/20/17 0803
in Instructions:
Administer only post-op in PACU
H¥YDROmorphone
{DILAUDID) inj 0.2 mg
' 1Dose: 0.2 mg Freq: Q3H PRN
Route: iV PUSH
PRN Reason: Pain, Breakthrough
Start: 06/21/17 2013
naloxone (NARCAN) 0.4
MG/ML in] 0.08 mg
Dose: 0.08 mg Freq: PRN Route:
IV PUSH
PRN Reason: Other
PRN Comment: RR less than 8
Start: 06/20/17 1022
1 Admin Instructions:
Stop and call House Officer, may
repeat 0.04 mg IVP ¢1 minute
oxyCODONE {OXY IR) tab 10 2224 MY (10 0404 «60815
mg : | mal-Given MY (10 TTHd
Dose: 10 mg Freq: 4H PRN mg): mak
Route: PO Given Given
PRN Reason: Pain, Severe
Start, 06/21/17 2012
oxyCODONE (OXY IR) tab 5
mg ;
Dese: 6 mg Freq. Q4H PRN
Route: PO
PRN Reasons: Pain, Mild,Pain,
Moderate
Start: 06/21/47 2012 :
Completed (Course of Treatment is Done) Medications
6/22/2017 12:16:18 PM Geisinger Page 2 of 6
 

 

|potassium chloride ER tab 30
‘mEq Case 1:18-cv-02?08
‘Dose: 30 mEq Freq: ONCE Route:
PO

Start: 06/22/17 9900 End: 06/22/17
0935

Admin Instructions:

this mad should NOT be Crushed
or Chewed

traMADol ER (ULTRAM ER)
tab 200 mg i
Dose: 200 mg Freq: ONCE Route: |.
PO
Start, 06/24/17 1000 End: 06/21/17
ag22

] Admin Instructions:
POD #1

cefOXitin In DSW (MEFOXIN)
ivpb 29 ,

Dose: 2g Freq: ONCALL Route:
NPB .
Start. 06/2017 0619 End: 06/20/17 | -..
0722 ‘

ads ta

 

 

 

 

 

 

In Instructions:
MIX BEFORE ADMINISTERING!

hEParin inj 5,000 Units
Dose: 5,000 Units Freq: PREOP
Route: SUBQ

Start, 06/21/47 0600 End: 06/20/17
0652

alvimopan (ENTEREG) cap
42mg

Bose: 12 mg Freq: ONCALL
Route: PO

Start: 06/20/17 0619 End: 06/20/47 |
0649

 

 

Alvimopan (Entereg) should NOT — -
be used in patients who have taken |
therapeutics (3 or more doses) of
eploids within the previous 7 days
or in patients who have a complete
bowel obstruction
acetaminophen (TYLENOL)
tab 975 mg

Dose: 975 mg Freq: ONCE Route:
PO .
Start: 06/20/17 0645 End: 06/20/17)" -
0849

 

 

(2. Admin Instructions:
In PACU. Administer 4 to 2 hours

 

preop

pregabalin (LYRICA) cap 150
mg

Dase. 150 mg Freq: ONCE Route:
PO ., te qa
Start: 06/20/17 0645 End: 06/2017} Ea i eeapeoiae Fil =
0649 ae

Admin Instructions:
In PACU. Administer 1 to 2 hours
preop

 

 

 

 

6/22/2017 12:16:18 PM Geisinger Page 3 of 6
 

 

| eee mere een » 7 7
Do: apy HEE BS
Start 06/2017 C645 End: 06/20/17

0649

E} Admin Instructions:

in PACU. Administer 1 to 2 hours
preop

 

Discontinued ‘Medications

 
 
    

 

Medications 06/18/47 ,06/19/17

06/20/17

 

06/21/17

 

famotidine (PEPCID) (2
mgimt} In] dilution 20 mg
Dose: 20 mg Freq: Q12H Route:
IV .

Start, 06/20/17 1045 End: 06/22/17
0821

4045 ED {20 2125 MY (26

mg}-Glven

ma}-Giver

 

0827 RG (20 2158 MY (20

mq)}-Given mig)-Given

 

ondansetron {ZOFRAN) inj 4
mg

Dose: 4 mg Freq: Q6H PRN
Route: IV

PRN Reason: Nausea

Start: 06/207 1019 End: 06/21/17
2218

058 My (4 mg}
Given

 

HYDROmorphone 1 mg/mL
50 mL PCA cassette
STANDARD

Loading Case: 0 mg

PCA Dose: 0.3 mg

Lockout interval: 10 Minutes

Basal Rate: 0.2 mg/hr

Number of Doses per Hour: 6
doses/hr

Freq: CONTINUOUS Route: PCA
Start 06/20/17 2030 End: 06/21/17
2013

FL Admin Instructions:

*Final Concentration = 1 mg/mL **

If Loading Dose (bolus dose) is not
ordered by the physician, the nurse
may give the first PCA dose as
bolus after pain assessment.

If pain score greater than or equal
to 5 after one hour, increase PCA
dose by Omg one time only and
maintain at the increased dosage.
Call physician if pain stit net
relieved after 2 hours of increased
dosage.

Use CADD PUMPS!

 

a659

MY/RG-Nurse
Change

1316
RGIMY-Nurse
Chanae

 

2056 2059
MY-Stopped MY/AN-Wasted [C]

 

DSNSS + KCL 20 mEq 1000
mL infusion

Rate: 100 mUhr Freq: :
CONTINUOUS Route: IV i
Start 06/20/17 1045 End: 06/21/17 :

1836

[=] Admin Instructions:

Expires 96 hours after spiking on
j ate) at (hour)

 

 

 

 

4217 ED ()
-New Bag

 

2245 MY
+New Bag

O757 RG ( }New

 

 

 

6/22/2017 12:16:18 PM

Geisinger

Page 4 of 6

 
Img

]

Dose: 4 mg Frets OBH ERR V0 2;
‘Route: (V PUSH

“PRN Reason: Nausea

‘Start: O6/20/17 0803 End: 06/21/17
0602

in Inst nS;

Administer only during the firat hour
post-op In PACU,

i Al lals

R-EB ;Document 1 File

11/14/18 Page 53 off

 

oxygen GAS 2 Umin(Oxygen)
Dose: 2 Limin{Oxygen) Freq:
OXYGEN PRN Route: NASAL
CANNUL

Start 06/20/17 0830 End: 06/217
0759

min in ions;

PRN NC OXYGEN at 2L/M to keep
02 saturation greater than 92%
UNTIL READY FOR HOME
Administer only post-op In PACU

* 1(0830 RG)
-OR/Procedure -Oxygen
Off

(9600 RG) |!

 

 

HYDROmerphone 1 mg/mL
50 mL PCA cassette
STANDARD

Loading Dose: 0 mg

PCA Dose: 0.3 mg

Lockout interval: 10 Minutes

Basal Rate: 0.1 mg/hr

Number of Doses per Hour: 6
doses/hr

Freq: CONTINUOUS Route: PCA
Start 06/2017 2000 End: 06/20/17
2000

**Final Concentration = 1 mg/mL “*

if Loading Dose (bolus dose) is not
ordered by the physician, the nurse
may give the first PCA dose as
bolus after pain assessment.

If pain score greater than or equal
to 5 after one hour, increase PCA
dose by Omg one time only and
maintain at the increased dosage.
Call physician Hf paln stil not
relieved after 2 hours of increased
dosage.

 

Use CADD PUMPS!

 

(2000
MY /8K}-Not
Given

 

 

 

6/22/2017 12:16:18 PM

Geisinger

     

Page 5 of 6
OV INL fv vaseuiwe

‘STANDAR 1O_-ny.
‘Loading REAse 1:18 cv-02

PCA Dose: 0.2 mg

Lockout Interval: 10 Minutas

Basal Rate: 0.1 mg/nr

Number of Doses per Hour. 6
doses/hr

Freq: CONTINUOUS Route: PCA
Start 06/20/17 1045 End: 06/20/17
1934

“Final Concentration = 1 mg/mL **

If Loading Dose (bolus dose) Is not
ordered by the physician, the nurse
may give the first PCA dose as
bolus after pain assessment.

if pain score greater than or equal
to § after one hour, increase PCA
dose by Omg one time only and
maintain al the Increased dosage.
Call physician if pain stil! not
relieved after 2 hours of increased
dosage.

Use CADD PUMPS!

208-Sh

 

plasma-LYte 148 infusion
Rate: 100 mL/hr Freq:

 

CONTINUOUS Route: 1V

Start: O6/20N7 0645 End: 06/20/17
1444

For Periop use.

 

R-EB

 

FF cuneate td Filet

 

HYDROmerphone

{DILAUDID) inj 0.5 mg

Dose: 0.5 mg Freq: O15 MIN PRN
Route: IV PUSH

PRN Reasons: Pain, Mild,Pain,
Moderate,Pain, Severe

Start: 08/20/17 0803 End: 06/20/17
1102

Administer only post-op in PACU.
Hoki for respiratory rate less than
12, _-

1026 ED (0:5 1043 ED (0.5 Fam

ma}-Given ma}Given

mg}Given

 

bupivacaine Liposome 20
mL, sodium chloride 0.9% 20
mL inj |

Freq: ONGE PRN INTRA
PROCEDURE

Start 06/20/17 1011 End: 06/20/17
1011

4011 CB (40
mL}-Given

 

sodium chloride IR 0.9 %
irrigation

Freq: ONCE PRN INTRA
PROCEDURE

Start: 06/20/17 0759 End: 06/20/17

 

4011

0759 C8

(3,000 mbL}-
Given

 

 

Medications

O6/18/17

 

06/19/17

 

 

06/2047

O6/21/17

 

6/22/2017 12:16:18 PM

Geisinger

 

Page 6 of 6

a
oe

 
 

HUT PVG U TL, ba ED ON te Wt ree oe nest ie) oe ee

Case 1:18.cv-02208.SHR-EB—Deeum — i bay sbays_foays 10 Baya J] Today >

 

Deemmentt— Fier tt/T4frs Page 55 of 100

   

    
   

 

 

   

 

 

 

 

 

 

 

 

Medications
Scheduled Medications

acetaminophen (TYLENOL) tab 975mg = 2852 1148771800 2200
Dose: 975 mg Freq: GID Route: PO My (975
Start: 06/2047 1200 End: 06/25/17 1159 (g75 2s mak:
[=LAdmin Instructions: mak ive:
Maximum of 4 grams (4000 mg) per day. Given
alvimopan (ENTEREG) cap 12 mg 9816 TE 2100
Dose: 12mg Freq: BID Route: PO {42 ma}
Start. 06/21/47 0900 End: 06/28/17 0859 Given

in| ns;
POD 4
celecoxib (CeleBREX) cap 200 mg gsi6 77
Dose: 200 mg Freq: DAILY Route: PO (209
Start: 06/217 0900 End: 06/24/17 0859 mg)-

i ions: Given
POD #1
docusate sodium (COLACE) cap 100mg [9816 TT 2100
Dose: 100 mg Freq: BID Route: PO (100
Start 06/21/17 2100 mgt
ELAdmin Instructions; Given
For oral administration ONLY, if route of
administration is other than oral and altemative
product must be ordered.
DULoxetine (CYMBALTA) DR cap 60 mg (9900
Dose: 60 mg Freq: DAILY Route: PO TT}-Not
Start, 06/20/17 1045 Given

 

Enoxaparin Sodium (LOVENOX) inj 40 0935 TT
mg {40 ma)
Dose: 40 mg Freq: DAILY1000 Route: SUBQ Given

Start 06/217 1000

ELAdmin Instructions:

{f patient is on warfarin, inform provider if daity
INR value is 2 or greatert

 

 

 

 

 

 

 

famotidine (PEPCID) tab 20 mg 9935 TT 2100
Dose: 20 mg Freq: Q12H Route: PO Goma)
Start: 06/22/17 OS00 -Glyven
oxygen GAS 2 Limin(Oxygen) qoo0o §=6(0800 §=61600
Dose: 2 LiminfOxygen) Freq: OXYGEN MyY)}- TT}
CONTINUOUS Route: NASAL CANNUL Oxygen Oxygen
Start. 06/20/17 1045 Off Of
senna (SENOKOT) 1 Tab 0816 TT
Dose: 1 Tab Freq: DAILY Route. PO {i Tab)-
Start: 06/21/17 1246 Given
PRN Medications

 

 

‘\edications ee

6/22/2017 12:16:20 PM Geisinger Page | of 5

 
 

   

tan AR te cea es a ae

ee ete pacer tempethn fee that

Dose: 25 mg Freq: Q6H PRN Route: P:
PRN Kedaane inching? CV-O2208-SHR-E

Start. 06/27/17 0814

 

B Document1 Filed 11/14/18 Page 56 of 100

  

 

fentaNYL (PF) inj 40 meg

Dose: 50 meg Freq: Q5 MIN PRN Route: IY
PUSH

PRN Reason: Other

PRN Comment: Breakthrough Pain

Start: 06/20/17 0803

Administer only post-op in PACU

 

HY¥DROmorphone (DILAUDID) inj 0.2 mg
Dose: 0.2 mg Freq: Q3H PRN Route: '¥ PUSH
PRN Reason: Pain, Breakthrough

Start. 06/21/17 2013

 

naloxone (NARCAN) 0.4 MG/ML inj 0.08
mg

Dase: 0.08 mg Freq: PRN Route: IV PUSH
PRN Raason: Gther

PRN Comment RR less than 8

Start 06/20/17 1022

=] Admin instructions:
Stop and call House Officer, may repeat 0.04 mg

IVP q1 minute

 

oxyCODONE (OXY IR) tab 10 mg
Dose: 10 mg Freq: Q4H PRN Route: PO
PRN Reason: Pain, Severe

Start: 06/21/17 2012

 

 

 

oxyCODONE (OXY IR} tab 5 mg
Dose: § mg Freq: Q4H PRN Route: PO
PRN Reasons: Pain, Mild,Pain, Moderate
Start 06/21/17 2012

 

 

 

Medications

 

potassium chloride ER tab 30 mEq
Dose: 30 mEq Freq: ONCE Route: PO
Start: 06/22/17 0900 End: 06/22/17 0935

(EL Admin Instructions:
this med should NOT be Crushed or Ghawed

Completed (Course of Treatment is Done Medications

 

traMADol ER (ULTRAM ER) tab 200 mg
Dose: 200 mg Freq: ONCE Route: PO
Start. 06/21/17 1000 End: 06/21/17 0922

POD #1

 

cefOXitin in DSW (MEFOXIN) ivpb 29
Dose: 2g Freq: ONCALL Route: IVPB
Start: 06/20/17 0619 End: 66/20/17 0722

=] Admin Instructions:
MIX BEFORE ADMINISTERING!

 

hEParin inj 5,060 Units
Dose: 5,000 Units Freq: PREOP Route: SUBQ
Start. 06/21/17 0600 End. 06/20/17 0652

 

 

 

 

6/22/2017 12:16:20 PM

Geisinger

Pare

4

Page 2 of 5

 
Ae ene ane EEE eb ant UAE Dae Eadie Re OE So eh

MU, 1a Cai Nee OE Meee eee ©

Alvimopan (Entereg) should NOT be used in

Dose: 975 mg Freq: ONCE Route: PO

Start 06/20/17 0645 End: 06/20/17 0649

ELAdmin Instructions:

in PACU. Administer 7 to 2 hours preop

pregabalin (LYRICA) cap 150 mg

Dose: 180 mg Freq: ONCE Route: PO

Start: 06/20/17 0645 End: 06/20/17 0649
min Instructions:

in PACU. Administer 1 ta 2 hours preop

Dose: 200 mg Freq: ONCE Route: PO

Start: 06/20/17 0645 End: 06/20/17 0649
min tn: igns:

In PACU, Administer 1 to 2 hours preop

Sa: OOHZ OR eF ARPSERHE CHL Oy

patients who have taken therapeutics (3 of more
doses) of opioids within the previous 7 days or in
‘patients who have a complete bowel ebstruction

acetam|nophen (TYLENOL) tab 975 mg

traMADol ER (ULTRAM ER) tab 200 mg

 

Ht

rs

 

Medications

Discontinued Medi

 

famotidine (PEPCID) (2 mg/mL) inj
dilution 20 mg

Dose: 20 mag Freq: Q12H Route: IV

Start 06/20/17 1045 End: 06/22/17 0821
ondansetron (ZOFRAN) inj 4 mg
Dose: 4 mg Freq: Q6H PRN Route: IV
PRN Reason: Nausea

Start: 0620/7 1019 End: 06/2117 2218 .

cassette STANDARD

Loading Dose: 0 mg

PCA Dose: 0.3 mg

Lockout Interval: 10 Minutes

Basal Rate: 0.2 mg/nr

Number of Doses per Hour: 6 doses/hr
Freq: CONTINUOUS Route: PCA

Start. 06/20/17 2030 End: 06/21/47 2013
in Instructions;
“Final Concentration = 1 mg/mL **

dose as bolus after pain assessment.

and maintain at the increased dosage. Call
increased dosage.

Use CADD PUMPS!

Start 06/20/17 1045 End: 06/21/17 1836

=] Admin Instructions:

Expires 96 hours after spiking on (date)
at (hour)

 

6/22/2017 12:16:20 PM

HYDROmorphone 1 mg/mL §0 mL PCA

If Loading Dose (bolus dose} is not ordered by
the physician, the nurse may give the first PCA

If pain score greater than or equal to 5 after one
hour, increase PCA dose by Orng one time only

physician If pain still not relieved after 2 hours of

D5NSS + KCL 20 mEq 1000 mL infusion
Rate: 100 mU/hr Freq: CONTINUOUS Route: IV

Geisinger

et
a

cations

    

Page 3 of 5

 
 

   
 
 

Oe ae AWULE, I ee
PRN Reason Navgeg 9 _-y/_ -SHR-f

‘Start. 06/20/17 0803 End: 06/2 S803 SHR
=] Admin instructions:
Administer only during the first hour past-op in
PACU.
oxygen GAS 2 Limin(Oxygen)
Dose: 2 LiminfOxygen) Freq: OXYGEN PRN
Route: NASAL CANNUL
Start. 06/20/17 0830 End: 06/21/17 0759

min Instructions: B
PRN NC OXYGEN at 2L/M to keep 02 saturation
greater than 92% UNTIL READY FOR HOME
Administer only post-op in PACU

HYOROmorphone 1 mg/mL 50 mL PCA
cassette STANDARD

Loading Dose: 0 mg

PCA Dose: 0.3 mg

Lockout Interval 10 Minutes

Basat Rate: 0.1 mg/hr

Number of Doses per Hour. 6 doses/hr

Freq: CONTINUOUS Route: PCA

Start. 06/20/17 2000 End: 06/20/17 2000

=] Admin Instructions:
*Final Concentration = 1 mg/mL **

bh an FL A

If Loading Dose (bolus dose) Is not ordered by
the physician, the nurse may give the first PCA
dose as bolus after pain assessment.

if pain score greater than or equal to 6 after one
hour, increase PCA dose by Omg one time only
and maintain at the increased dosage. Call

physician if pain stil not relieved after 2 hours of
increased dosage.

Use CADD PUMPS!

HYDROmorphone 1 mg/ml 50 mL PCA
cassette STANDARD

|Loading Dose: 0 mg

‘PCA Dose: 0.2 mg -

Lockout Interval: 10 Minutes

Basal Rate: 0.1 mg/hr

Number of Doses per Hour. 6 doses/hr

Freq: CONTINUOUS Route: PCA

Start: 06/20/17 1048 End: 06/20/17 1934
min | long:
“Final Concentration © + mg/mL **

if Loading Dose (bolus dese) is not ordered by
the physician, the nurse may give the first PCA
dose as bolus after pain assessment.

\f pam score greater than or equal to 5 after one
hour, increase PCA dose by Omg one time only
and maintain at the Increased dosage. Call
physician if paln stilt not relieved after 2 hours of
increased dosage.

Use GADD PUMPS!
plasma-LYte 148 Infusion
Rate: 100 mU/hr Freq: CONTINUOUS Route: IV
Start: 06/20/17 0645 End: 06/20/17 1444

[ELAdmin Instructions:
|For Periop use.

 

6/22/2017 12:16:20 PM Geisinger Page 4 of 5
ee a ec

‘PUSH Case 1:18-c -92208-SHR

PRN Reasons: Pain, Mild,Pain,

| Severe

Start: O6/20/47 0803 End: 06/20/17 1102
EL Admin Instructions:

Administer only post-op in PACU.

Hold for respiratory rate less than 12.

bupivacaine Liposome 20 mL, sodium
chloride 0.9% 20 mL inj

Freq: ONCE PRN INTRA PROCEDURE
Start 06/20/17 1011 End: 06/20/17 1014
sodium chloride IR 0.9 % irrigation
Freq: ONCE PRN INTRA PROCEDURE
Start: 06/20/47 0759 End: 06/20/17 1011

(Medications

 

6/22/2017 12:16:20 PM

Geisinger

 

Page 5 of 5
 

oe eee een ne eg en a MEE SE Coe AAT Le

          

| AGLIVE VICLATION L uf F 6/ if

Biot 8 GOMEISN Heth ot AUF ave Heche re te REG Stor you
leave the hospital. Use this list as a daily guide for how and when to take
each medication. Please bring this list with you to your future appointments.

REMINDER: Continue to take all medications until changed or stopped by
your doctor or other health care provider.

Active Medications
TAKE These Medications After Discharge

 

 

 

 

 

| oo cao _ INSTRUCTIONS::: SERS. oe.

Acetaminophen 500 MG Capsule Take 2 caps by mouth every 8 hours through
6/24/2017; then 1 cap every 6 hours as needed for
pain

docusate sodium 100 MG Capsule Take 1 Cap by mouth 2 times a day. See PCP for

Commonly known as: COLACE management.

DULoxetine 60 MG Cpep Take 60 mg by mouth daily.

Commonly known as: CYMBALTA

Enoxaparin Sodium 40 MG/0.4ML inject 40 mg under the skin every morning. Last dose

injection 6/30/2017.

Commonly known as: LOVENOX

MOTRIN IB 200 MG Tablet Take 600 mg by mouth every 4 hours as needed for

Generic drug: ibuprofen Pain.

 

oxyCODONE 5 MG immediate release Take 1 - 2 tabs by mouth every 4 hours as needed for
tablet pain
Commonly known as: OXY IR

 

senna Tablet Take 1 Tab by mouth daily. See PCP for
Commonly known as: SENOKOT management.

 

triamcinolone 0.1% / eucerin 1:1 1:1 Apply topically to affected area 2 times a day. Apply

 

lotion to affected areas.
triamcinolone acetonide (topical) Apply 2 Sprays topically to affected area once.
Aers

Commonly known as: KENALOG

Where to Get Your Medications
Printed 6/22/17 11:57 AM Geisinger Page 5 of 8

Pes ck pier oe

   
 

 

inmate Name: CRRAIRED ERNESTO RDONZG=B Document 1 Filed 11/14/18 Regge @46ab-b9

Date of Birth: 12/16/1976 , Sex: M Race: WHITE Facility: LEW
Encounter Date: 06/28/2017 12:37 Provider: Ayers, Jessie PA-C Unit: X03

 

Mid Level Provider - Evaluation encounter performed at Special Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Ayers, Jessie PA-C

Chief Complaint: Urinary Problem

Subjective: Inmate states that he has been urinating blood for the last 4-5 days. He denies that he had
any symptoms when he was in the hospital but states it started shortly after returning to the
SMU. Inmate denies any pain with urination, frequency or urgency. He states he primarily
sees the blood with his first morning urine.

Pain: No

 

OBJECTIVE:

Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance .
Yes: Appears Weil, Alert and Oriented x 3
No: Appears Distressed
Skin
General
Yes: Within Normal Limits
Eyes
General
Yes: Extraocular Movements Intact
Pulmonary
Observation/Inspection
No: Respiratory Distress
Cardiovascular
Observation
Yes: Within Normal Limits

ASSESSMENT:

Unsp symptoms and signs involving the genitourinary system, R399 - Current

PLAN:

New Non-Medication Orders:

Order Erequency Duration  Detalis Ordered By

Urine Dipstick One Time Ayers, Jessie PA-C
Disposition:

Follow-up at Sick Call as Needed

Other:
Generated 06/28/2017 12:45 by Ayers, Jessie PA-C Bureau of Prisons - LEW

Page 1 of 2
 

Officer called to medical to notify staff that inmate reported blood in urine. When | went over to speak with Inmate |
quested nif 3840 GVA? antidh any tesbeS WH Hi lurinatloh @his nidAvidd When Aepokecwith Alem) Inmate
states he told someone about it when he first came back from the hospital and he was told it was normal. | then
informed the inmate I needed a urine specimen. He was willing to provide one at that time until he was told that the
officer was going to watch him urinate into the cup so we knew we had a clean specimen. Inmate was then unable to
go at that time. He was later able to provide specimen which was clear and showed no blood on dip. The inmate is

currently having rectal bleeding from his surgical procedure so we needed direct visualization of urination to insure no
cross contamination occurred.

In light of a negative urine dip for blood or any signs of infection no treatments are needed. He should follow up during
regular sick call if symptoms return.

Patient Education Topics:
Date Initiated Format Handout/Topic Provider Outcome
06/28/2017 Counseling Plan of Care Ayers, Jessie Attentive
Copay Required: Yes Cosign Required: No

Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 06/28/2017 12:45 .

Generated 06/28/2017 12:45 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 2 of 2
 

Inmate Name: RAMIREZ ERNESTOARONZG-B Document 1 Filed 11/14/18 Regge @iea2-D50

Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: LEW
Encounter Date: 07/11/2017 11:11 Provider: Edinger, Andrew MD/CD Unit: X03

Physician - Medical Trip Return encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Edinger, Andrew MD/CD

Chief Complaint: GASTROINTESTINAL

Subjective: Inmate returns from surgical follow up for his sigmoid resection and rectopexy. He is doing
well and tolerating a regular diet. He was instructed to continue to avoid straining and has a
20lb lifting restriction for an additional 3 weeks.

Paln: No

 

OBJECTIVE:
ASSESSMENT:
Rectal prolapse, K623 - Current

PLAN:

New Consultation Requests:
Consultation/Procedure Target Date Scheduled Target Date Priority Translator Language
General Surgery 08/21/2017 08/21/2017 Routine No

Subtype:

Evaluation - Outside

Reason for Request:
Inmate had severe rectal prolapse. He underwent rectopexy and sigmoid resection 4 weeks ago. Surgery
has requested a follow up in 1 month. This request is for that visit.

Provisional Diagnosis:

Rectal Prolapse

Disposition:

Follow-up at Sick Call as Needed
Follow-up at Chronic Care Clinic as Needed

Other: |
Inmate was cautioned to avoid straining, maintain the 20Ib. lifting restriction, and report any changes to health
services.

Patient Education Topics:

07/12/2017 Counseling Pian of Care Edinger, Andrew Verbalizes
Understanding

Generated 07/12/2017 11:37 by Edinger, Andrew MD/CD Bureau of Prisons - LEW Page 1 of 2
 

Copay RequiregN% -18-cv-02208-SpHeeeetyyeeument 1 Filed 11/14/18 Page 64 of 100
Telephone/Verbal Order: No

Completed by Edinger, Andrew MD/CD on 07/12/2017 11:37

Generated 07/12/2017 11:37 by Edinger, Andrew MD/CD Bureau of Prisons - LEW Page 2 of 2
Arik pra te

eb daa tis fata

taeda ath

Me gana ena orate

ee ee re rrr eer el net Deed td tee

Cuwrin vit

18. cy, - - 1 Filed 11/14/18 Page 65
CORR PGE Document 1 File news inien achat SHe514

 

Progress Notes Encounter Date: 7/41/2017

Christopher J Buzas, DO
Calon and Rectal Surgery

CTAL SURGERY
Geisinger Medical Center

Erneste A Ramirez
5958514

Subjective: Ernesto A Ramirez is @ 40 year old male who is status post resection rectopexy
on 6/21/2017 for rectal prolapae.

Doing well ;

No nausea or emesis .

No fevers of chills

Minimal LLQ pain

No recurrent prolapee

Objective:

BP 128/83 | Pulse 80 | Temp (Src) 97.6 (Tympanic) | Ht 6' 0" (1.829m) | Wt 250 tbs (113.389kg)

| BMI $3.97 kg/m" | BSA 2.4 m?

General:alert and oriented x 3 and NAD

Aodomen:Soft, non distended, non tender, surgical Incistons healed well

Anal: External appearance - no flesure, no mags, no fistula and no recurrent prolapse
"Internal - ORE normal tone, no gross blood or mass

Skin: no skin changes , no rash and no wounds

Assesament:
Dalng well s/p laparoscopic resection ractopexy for rectal prolapse

Plan:

Regular dist

Resume activities other than heavy lifting
Lots of fluid

FIG 4 weeka
18 minutes spent with patient. Greater than 50% of tima spent in counseling and coordination of
patient's care.

Christopher J Buzas, DO
Galsinger Health System
General Surgery, Danville

Ramirez, Emesto A (MR # 5956514) Printed by Jane Miller, RN [117223] at 7/13/17 8:0... Page 1 of 2

 

 
 

 

teste tel aan

 

aoa ajyAve-SHR-EB Document1 Filed 11/14/18 Page 66 of 100
anville PA 17822

Phone: 570-271-6361

Fax, 570-271-9324

Cas
Electronically signed by Christopher J Buzas, 00 at O71 147 1804

Office Visi on 7/14/2017
Note shared with patent

Ramirez, Eresto A (MR # 5956514) Printed by Jano Miller, RN [117223] at 7/13/17 8:0... Page 2 of 2

 
 
 

 

Inmate NaméS© RalNnreeZOERNES?O ACENzo-OCUMent Filed TIMarrs” Pape Gr or Tt o79
Date of Birth: 12/16/1976 Sex: M Race: WHITE
Scanned Date: 07/13/2017 14:08 EST Facility: LEW

Reviewed by Edinger, Andrew MD/CD on 07/13/2017 15:47,

Bureau of Prisons - LEW
 

inmate Name:C4@&MIREZ- ERNESAEAINZEB Document1 Filed 11/14/18 Regge 681e4a. Orb
Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: LEW

Encounter Date: 07/14/2017 12:01 Provider: Ayers, Jessie PA-C Unit: X03

 

Mid Level Provider - Wound Care encounter performed at Special Housing Unit.
SUBJECTIVE: .
COMPLAINT 1 Provider: Ayers, Jessie PA-C

Chief Complaint: Other Problem

Subjective: Inmate states he sat up today and felt what looked like a pimple over his incision pop. Inmate
states it has been draining since. Inmate denies any fevers, redness or warmth of Incision.

Pain: No

 

OBJECTIVE:

Exam:

General
Affect
Yes: Pleasant, Cooperative

Appearance :
Yes: Appears Well, Alert and Oriented x 3

No: Appears Distressed, Lethargic, Appears in Pain, Diaphoretic
Skin ,

Operative Incision
Yes: Approximated, Smail drainage

Exam Comments
Inmate's lower abdominal incision appears to have formed a superficial pustule which is draining. No signs of secondary
cellulitis noted. ,

ASSESSMENT:
Rectal prolapse, K623 - Current
PLAN:

Disposition:
Follow-up at Sick Call as Needed

Other:

Inmate instructed to avoid touching wound. He was given gauze, triple antibiotic ointment and tape to dress area on
own. Most likely this is secondary to retained dissolvable suture which body has rejected. Inmate to follow up if it
continues to drain or becomes red and warm.

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
07/14/2017 Counseling Plan of Care Ayers, Jessie Attentive

Generated 07/14/2017 12:05 by Ayers, Jessie PA-C Bureau of Prisons - LEW - Page 1 of 2
Copay Requires) 4 9_cy-02208-S49 eT BeUN ent 1 Filed 11/14/18 Page 69 of 100
Telephone/Verbal Order: No

 

Completed by Ayers, Jessie PA-C on 07/14/2017 12:05

Generated 07/14/2017 12:05 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 2 of 2
 

Inmate Nanfe@SRAMIREY-PRNESTSIAPORZO Document 1 Filed 11/14/18 Pregps#/0 of sh@a2-079
Date of Birth: 12/16/1976 Sex: M Race: WHITE
Encounter Date: 07/15/2017 07:54 Provider: Fahringer, Matthew NRP - Facility: LEW

 

Cosigned by Edinger, Andrew MDICD on 07/17/2017 14:17.

Bureau of Prisons - LEW
- were wate ears

Inmate TASS RANMIREZ-ERNESTO ALONZO-OCUMENT Tl Flémri/it4/Ts Por Ge OT ka2-079

Date of Birth: 12/16/1976 Sex: M Race: WHITE
Encounter Date; 07/15/2017 07:54 Provider: Fahringer, Matthew NRP_ Facility: LEW

Reviewed by Ayers, Jessie PA-C on 07/17/2017 04:45.

Bureau of Prisons - LEW
 

 

 

inmate Name RAMIREZ ERNESTO ALONZS> DocuimentT Filed 11/14/18 age /e1eklbye

Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: LEW
Encounter Date: 07/15/2017 07:54 Provider: Fahringer, MatthewNRP Unit: X03

 

EMT/Para - Wound Care encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Fahringer, Matthew NRP

Chlef Complaint: Skin Problem
Subjective: Wound Care

 

Pain: No
OBJECTIVE:
Exam:
General
Affect
Yes: Pleasant, Cooperative, Anxious
Appearance
Yes: Appears Well, Alert and Criented x 3
No: Appears Distressed, Appears in Pain, Writhing in Pain
Skin
General
Yes: Within Normal Limits, Ory, Warmth
Wound
Yes: Wounds present, Drainage, Sero-Sanguineous Drainage, Small amount of drainage, Wound
Improving
No: Sloughing Tissue, Necrotic Tissue, Redness, Firmness, Pain
ASSESSMENT:
Wound Care
I/M stopped staff on Pill Line and stated that his abdominal incision area is draining more then It was yesterday. I/M
stated that he had to change is boxers overnight due to drainage and has changed his dressing twice. I/M showed me
his boxers which was noted to have sero-sanguineous drainage on them and his gauze pads which also had the same
drainage on them. I/M also relays that he has a small piece of fat coming from the incision. :/M brought to UCR for
dressing change and evaluation. I/M noted to have a small amount of drainage on the old dressing. I/M noted to have a
smail pin hole sized opening at the top of the old incision. Dr. Edinger contacted and stated he believed It to be a
rejected internat suture and that they will follow-up with him on Monday and to perform dressing change on him
tomorrow and evaluate for worsening. Area cleaning with NSS/Peroxide. Wound covered with Non-stick and ABD pad.
i/M retumed to unit with staff.
PLAN:
Disposition:

Follow-up at Sick Call as Needed
Follow-up in 12-24 Hours

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
Generated 07/15/2017 12:33 by Fahringer, Matthew NRP~ Bureau of Prisons - LEW Page 1 of 2
 

 

Pate anise grat .\,_ . -eHengguTonis provides Outcome

07/15/2011 Counseling 02208-SHR ccess to Caré t1 Filed 11/14/18 a oer Ma ow Verbalizes
Understanding

07/15/2017 Counseling Wound Care Fahringer, Matthew Verbalizes

Understanding

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: Yes By: Edinger, Andrew MD/CD
Telephone or Verbal order read back and verified.

Completed by Fahringer, Matthew NRP on 07/15/2017 12:33
Requested to be cosigned by Edinger, Andrew MD/CD.
Cosign documentation will be displayed on the following page.
Requested to be reviewed by Ayers, Jessie PA-C.

Review documentation will be displayed on the following page.

Generated 07/15/2017 12:33 by Fahringer, Matthew NRP Bureau of Prisons - LEW Page 2 of 2
 

 

Inmate Name“ RAMIREZ, ERNESTO ALONZe> VocumentT Filed TITAS Rae (iho by

Date of Birth: 12/16/1976 . Sex: M Race: WHITE Facility: LEW
Encounter Date: 07/16/2017 09:43 _ Provider: Fahringer, Matthew NRP — Unit: X03

 

 

EMT/Para - Wound Care encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 14 Provider: Fahringer, Matthew NRP

Chief Complaint: Other Problem
Subjective: Dressing Change
Pain: No

 

OBJECTIVE:

Exam:
General
Affect
~ Yes: Pleasant, Cooperative

Appearance
Yes: Appears Weil, Alert and Oriented x 3

No: Appears Distressed, Appears in Pain, Writhing in Pain

Skin

General ;
Yes: Within Norma! Limits, Dry, Skin Intact, Warmth

Wound
Yes: Clean, Dry and Intact, Wounds present, Drainage, Sero-Sanguineous Drainage, Small arnount of
drainage, Wound unchanged
No: Pink/Red Granulation Tissue, Sloughing Tissue, Necrotic Tissue, Redness, Firmness, Pain,
Decreased Drainage, Increased Drainage

_ ASSESSMENT: .
Wound Care

/M brought to UCR for dressing change. I/M noted to have a small amount of drainage on the old dressing. I/M noted to
have a small pin hole sized opening at the top of the old incision. I/M states that wound is draining about the same
amount overnight as previous night. Area cleaning with NSS/Peroxide. Wound covered with Non-stick and ABD pad. V/M
returned to unit with staff.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Follow-up in 12-24 Hours

Patient Education Topics:

Date Initiated Format nd i Provider Outcome
07/16/2017 Counseling Access to Care Fahringer, Matthew Verbalizes

Understanding

Generated 07/16/2017 09:47 by Fahringer, Matthew NRP Bureau of Prisons - LEW Page 1 of 2
 

rat ce

nit n ‘Han - Srovider | Outcome
Date nt te CTE y-02208-SHR-Gib mt eapetient 1 Filed 11/14/18 Ee aer Mak Verbalizes

Understanding

 

 

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Fahringer, Matthew NRP on 07/16/2017 09:47
Requested to be cosigned by Edinger, Andrew MD/CD.
Cosign documentation will be displayed on the following page.
Requested to be reviewed by Ayers, Jessie PA-C.

Review documentation will be displayed on the following page.

 

Generated 07/16/2017 09:47 by Fahringer, Matthew NRP Bureau of Prisons - LEW Page 2 of 2
i RE eT
owe ewe

       

——<—-g -

 

Inmate Nanié*> RAMIREZ, ERNESTO ALONz0 POCUMeNntT Filed LITA To Pee yf OT 84819.079
Date of Birth: 12/6/1976 Sex: M Race: WHITE
Encounter Date: 07/16/2017 09:43 ; Provider: Fahringer, Matthew NRP Facility: LEW

 

Reviewed by Ayers, Jessie PA-C on 07/17/2017 04:48.

Bureau of Prisons - LEW

 
 

weeps aw eee

 

Inmate Naigoc RANIRE? ERNESTO ALONZQUOCUMENT i FIed TITAS POR dul Of Wk49-079
Date of Birth: 12/16/1976 Sex: M Race: WHITE
Encounter Date: 07/16/2017 09:43 Provider: Fahringer, Matthew NRP Facility: LEW

 

Cosigned by Edinger, Andrew MD/CD on 07/17/2017 15:38.

Bureau of Prisons - LEW
      

Inmate Name: RAMIREZ, ERNESTO ALONZO

Case 119-cv-oStpleaLencounter - Administrative Note... 78 of 100

Reg #: 81642-079

 

Date of Birth: = 12/16/1976 Sex: M Race: WHITE Facility: LEW
Note Date: 07/18/2017 06:41 Provider, Ayers, Jessie PA-C Unit: X03
Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes: ;
ADMINISTRATIVE NOTE 1 Provider: Ayers, Jessie PA-C
Medication renewal:
Inmate requesting renewal of fiber tabs. Will renew.
Renew Medication Orders:
Ret Medication Order Date Prescriber Order
172988-LEW Calelum Polycarbophil 625 MG Tab 07/18/2017 06:41 Take two tablets (1250 MG) by

Indication: infectious gastroenteritis and colitis, unspecified

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 07/18/2017 06:42

Generated 07/18/2017 06:42 by Ayers, Jessie PA-C Bureau of Prisons - LEW

mouth twice daily Take with a
glassful of water x 90 day(s)

Page 1 of 1
 

 

— ~~ Uitnical Encounter - Administrative Note
Case 1:18-cv-02208-SHR-EB Document 1 Filed 11/14/18 Page 79 of 100

Inmate Name: RAMIREZ, ERNESTO ALONZO Reg#: —§ 81642-079
Date of Birth: = 12/16/1976 Sex: M Race: WHITE Facility: LEW
Note Date: 08/04/2017 06:40 Provider: Ayers, Jessie PA-C Unit: X03

 

Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Ayers, Jessie PA-C
Inmate requesting renewal of Lactulose. He states he is having regular soft bowel movements while on it. Will
renew.

Renew Medication Orders:

Rx# Medication Order Prescriber Order

175122-LEW Lactulose Soln (473 ML) 10 GM/15 ML 08/04/2017 06:40 Take 2 tablespoonfuls (30mL) by
mouth each day x 30 day(s)

Indication: Rectal prolapse

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No |

Completed by Ayers, Jessie PA-C on 08/04/2017 06:41

Generated 08/04/2017 06:41 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 1 of 1
RAVINE. GN] A

 

Linked Decuments {continued)

6/21/2017 5:22 PM - Interface, Diagnostic Two (continued)

 

GEISINGER

Billing # 1412006558
_tsder 41364125

  

Collected Dale: 20/2017
Acceshun Date: 6202017
Reported Date: 6/26/2017
Sabatune: - Chnstopher | Husas DC}

  
   

   
 

 

 

 

SURGICAL PATHOLOGY DIAGNOSIS
Electtenealty Signed Out: Willam Quinones, MD - GMC Lab

 

A. Colon, sigmoid and proxizeal rectors, segraental reseetion:
Segment of colon with focal erosion and vascular congestion
Margins appear visbie in the sections exaruned

B. Colow, auastomatic rings, resection:
Segment of colon with no significant pathologye change

    

   

wath aoraaier lobed wily ERNESTO RAMIREZ”, "50565 4" and "saeadd ent proumal recon”.
Specumen cociists of partial colva resection, 17.5 ons vs length x 2.6 om aptioneier with mild fo maoderale adherent penicolorsc

Rapes aye, ‘Tho serteal surface 0s pink-tan sngoth and ghisterang, Fhe staple fines are removed and the austen és recta

smooth and ghrtenung voth a mead Folding puitern, wathou a drsercet esau of areas of weeratima One peak to tam and mtact
divertcutac, 0.4 orn in greabest dimensions, Represenictive sections are subcrutliat

“B: Received fresh with » contamer isbeled wath “ERNESTO RAMIREZ", "5956514" and “srastomoiee mags’. The specimen is
Commas of 2 red-iom circular Fragment of bowel renga an see ft 1.962 2 can ingrestest denensions, The mucuse wi sanoth
ghstening and wnvesnarkable The staple lines are removed the Tragmenus are sabortted i eassette BI.

Grossed Biv: ARY .

Samwesry of Sectiaus:
*A ALA? margensen face, A3 unremarkable rourosa, Ad divertecula

     

 
   

      

B.A microsoopic evaluating has been performed and findiogs support the above diagndsia.

 

CPT Codefsi: A; 88307; B; 66305

dnd os

 

Pharegrepiic brags asd ayn Poy Tenge - eaplie ne fall ding 7
tee falemang, -amvamam applies ot Hine Cyrumers. ffamiogy. ts anny Melvliconean tings ual Meteraler Girma ia desnped ual eaten Commer Radical Caster are] me peyinnaans
erecta dearer iitinger Lied Labora Ahemvhretuerstet peril art tenl atin cece tht a deren attach tamara spre tae
cinema, Sibel sachs aw or

Ti an ad eral coment,
RAMIREZ ERNESIO A Min: PH 312. Faye tei!
Uti mes SORES, Ju Acadeary Ave, Dare ilie BA, Ta Lacunga Wyuna Valley Mabel Cone 0 ¥1, 10K k Min Dk. ikaw Boar PA WH
Comnturay

nage eden Casaar LAAs (400 Samy Sa, Soran PA, 14510 over Renney Hoxpecd(LLMEt, $M Pe St, Siaramtnag FA HPAL
(domange [aware Haspik ELA AN Hogan Ave, Lrindimern A [DUE 9 beset Hod Spat Hecpeet(Uttsy Sul Ea St Cop tLe FPA B01] 6 1 bubs as

 

——View Report Image
Printed on 8/4/2017 11:51 AM -

Page 4

GEISHA Fr ce cocuments ries ARRAS go 100

TN ATR ry Bt lh arene ee

eee eg
 

As eID Uriel Bout cap ie rt on

   

PAWN BRINES SUA

GEISINQEFr Document 1 Filed 1 Mie aeses g 8.9)"

e 81 of 100

 

6/21/2017 6:22 PM - Interface, Diagnostic Two (continued)
Linked Documents (continued)

 

Lab and Collection
SURGICAL PATHOLOGY on 6/20/2017

Result History
SURGICAL PATHOLOGY on 6/21/2017

’ Reviewed By List

Christopher J! Buzas, DO on 6/23/2017 7:44 AM
Corrine Marie Blumiing, MD on 6/21/2017 5:52 PM

Lab information

 

 

Lab

GMLCOPATH a . ne ve ne
Additional Information

Specimen ID Bill Type Client ID

$1738905

 

Annotated Images

None

 

END OF REPORT

 

Printed on 8/4/2017 11:51 AM

Pages

Peete rtm ten eee amet
 

ee Te ee ed

Inmate Name: a RAMIREZ. ee os 3645-079

Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: LEW
Encounter Date: 08/24/2017 12:41 Provider: Barth, Matthew EMT-P Unit: X03

 

 

 

EMT/Para - Medical Trip Return encounter performed at Special Housing Unit.
SUBJECTIVE:
COMPLAINT 14 Provider: Barth, Matthew EMT-P

Chief Complaint: No Complaint(s)
Subjective: Returns from outside hospital trip.
Pain: No

 

OBJECTIVE:

ASSESSMENT:

No Significant Findings/No Apparent Distress

Inmate returns from outside medical trip for a 1 month post op follow up. Retums with no paperwork, will follow up with
PCP.

PLAN:

Disposition:
Follow-up at Sick Call as Needed

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
08/24/2017 Counseling Plan of Care Barth, Matthew Attentive
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Barth, Matthew EMT-P on 08/24/2017 12:44
Requested to be cosigned by Edinger, Andrew MD/CD.
Cosign documentation will be displayed on the following page.

Generated 08/24/2017 12:44 by Barth, Matthew EMT-P Bureau of Prisons - LEW Page 1 of 1

 
 

eT ee ee

Inmate Nati@o© RAMIREZ ERNESTO ALONZQOOCUMeTTT T Fitted Tiare Pare  Hka070 140-079

Date of Birth: 12/16/1976 Sex: M Race: WHITE
Scanned Date: 08/14/2017 10:24 EST Facility: LEW

 

 

Reviewed by Edinger, Andrew MD/CD on 08/17/2017 12:12.

Bureau of Prisons - LEW

 
ae aeeeont, [eat 7 1 Filed 11/14/18 Page 8&@#4@0
Case 1 Tipaaied Sele AABN Rap OCUTEN Encounter Date: 08/24/2017

 

wee re een ees On fy eee mara

Giulia 014
Ramirez, Ernesto A Descroton: 40 your aid one

Progress Notes Encounter Oeste: 8/24/2017
© Christopher Buzas, DO
Colon end Rectat Surgery
CT. a

COLORECTAL SURGERY
Geleinger Medical Center

Emesto A Ramirez
5958614

Subjective: Emesto A Rammez is a 40 old male who Js status post resection

on 6/21/2017 for rectal prolapse. _ resnpeny
Doing well

No nausea or emesis

No fevers or chill

Ne pain

Gaod bowel function

No recurrence

Objective:

BP 166/86 | Pulse 74 | Temp (Src) 87.4 (Tympani) | Reap 18 | W251 Ibe 8 Oz (174,0B0Kg) |

BM) 24.11 kgm? | BSA 2.41 mt

General:alert and oriented x 4 and NAD ,

Abdomen: Soft, non distended, non tendar, surgical incisions healed wel

Anat Extemal Sppearance - no fissure, no mass, no fistula and no recurrent prolapse
Internal - DRE normal tone, no groas blood or mans

Skin: no akin changes , no rash and no wounds

Assesement:
Doing well s/p taparoscoplc resection Tactopexy for rectal prolapse

Plan:

Regular dist
Resurne all activitias

F/U PRN

15 minutes spent with patient. Grester than 50% of time spent in courisaling end coordination of
Patient's care.

Christopher J Buzas, DO
Gelcinger Health System
General Surgery, Danville

Ramirez, Emesto A (MR. # 3956514) Printed by Jane Miller, RN [117223] at $/29/17 10:.,, Page 1 of 2

. A a ee ae ye gen pd 0
“case MB gpabES 4a.

#5956514)

100 .N Academy Ave
Darwille PA 17822
Phone: 570-271-6381
Fax 570-271-8324

EB Documenti Filed 11/14/18 Pa

Electronically signed by Christopher J Buzas, DO at OAR 1146

Office Visit on 9/24/2017
Note shared with patient

Ramirez, Emesta A (MR # 5956514) Printed by Jane Miller, RN [117223] at 8/29/17 1G...

ge Bob ee

   

Encounter Date: 08/24/2017

Page 2 of 2

NE OS erp pete arate nae eo

masa ase
 

 

 

ee ee

Inmate Name@S© RAREZERNES EO RreRzocument 1 Filed 11/14/18 Pane ae OT 42-079
Date of Birth: 12/16/1976 Sex: M Race: WHITE
Scanned Date: 08/29/2017 10:43 EST Facility: LEW

Reviewed by Edinger, Andrew MD/CD on 08/29/2017 11:48.

Bureau of Prisons - LEW
       

 

Case 1-18-cv.ocSnigal. Enequnter - Administrative N We 6 87 of 100

 

Inmate Name: RAMIREZ, ERNESTO ALONZO Reg #: 81642-079
Date of Birth: = 12/16/1976 Sex: M Race: WHITE Facility. LEW
Note Date: 09/11/2017 07:03 Provider: Ayers, Jessie PA-C Unit: X03

 

Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Ayers, Jassie PA-C
Inmate requesting renewal of Lactulose due to refractory constipation. Will renew.

Renew Medication Orders:
Ret Medication Order Date Prescriber Order
176413-LEW Lactulose Soln (473 ML) 10 GM/15 ML 09/11/2017 07:03 Take 2 tablespconfuls (30mL) by
mouth each day Take with a
glassful of water x 30 day(s}
Indication: .Rectal prolapse

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 09/11/2017 07:05

Generated 09/1 1/2017 07:05 by Ayers, Jessie PA-C Bureau of Prisons - LEW . Page 1 of 1
 
   

‘ Clinical Encounter - Administrative Note
Case 1:18-cv-02208-SHR-EB

Inmate Name: RAMIREZ, ERNESTO ALONZO Reg #: 81642-079
Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: LEW
Note Date: 09/20/2017 07:01 Provider. Ayers, Jessie PA-C Unit: — X03

 

Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE. 1 Provider: Ayers, Jessie PA-C
Inmate requesting renewal of his docusate sodium. He has been compliant in the past, will renew.

Renew Medication Orders:
475118-LEW Docusate Sodium 100 MG Cap 09/20/2017 07:01 Take one capsule (100 MG) by
mouth twice daily x 90 day(s)
Indication: Rectal prolapse

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 09/20/2017 07:01

Generated 09/20/2017 07:01 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 1 of 1
 

 

case 1:19-<v-02 UNGAR ERE WNT ATURE NOB. 9 of 100

 

Inmate Name: RAMIREZ, ERNESTO ALONZO Reg #: 81642-079
Date of Birth: =. 12/16/1976 Sex: M Race: WHITE Facility: LEW
Note Date: 10/16/2017 07:31 Provider: Ayers, Jessie PA-C Unit: X03

 

Admin Note - Chart Review encounter performed at Health Services
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Ayers, Jessie PA-C
Inmate needs calcium polycarbophil renewed.

Renew Medication Orders:
Rx# Medication Order Date Prescriber Order
175822-LEW Calcium Polycarbophil 625 MG Tab 10/16/2017 07:31 Take two tablets (1250 MG) by

mouth twice daily Take with a
glassful of water x 90 day(s)
Indication: Infectious gastroenteritis and colitis, unspecified

Copay Required:No Cosign Required: No
Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 10/16/2017 07:31

Generated 10/16/2017 07:31 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page t of 1
 

Case 118-cv.oF niga Fncounter - Administrative Note 90 of 100

 

 

Inmate Name: RAMIREZ, ERNESTO ALONZO Reg #: 81642-079
Date of Birth: = 12/16/1976 Sex: M Race: WHITE Facility: LEW
Note Date: 10/24/2017 06:51 Provider: Ayers, Jessie PA-C Unit: X03

 

Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Ayers, Jessie PA-C

Inmate requesting to have ibuprofen renewed. He has been compliant with medication in the past and is
awaiting surgery.

Renew Medication Orders:

Ret Medication Order Date Prescriber Order
176069-LEW Ibuprofen 600 MG Tab 10/24/2017 06:51 Take one tablet (600 MG) by

mouth three times daily with food
AS NEEDED PRN x 180 day(s)

Indication: Shoulder (pain in joint, shoulder region)

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 10/24/2017 08:52

Generated 10/24/2017 06:52 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 1 of 1
ns ee ge i
Clinical Encounter - Administrative Note
Case 1:18-cv-02208-SHR-EB_ Document 1_ Filed 11/14/18 Page 91 of 100

 

 

inmate Name: RAMIREZ, ERNESTO ALONZO Reg #: 81642-079
Date of Birth: = 12/16/1976 Sex: M  Race:WHITE Facility: LEW
| Note Date: 11/20/2017 06:55 Provider: Ayers, Jessie PA-C Unit: X03

 

Admin Note - Medication Reconciliation encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Ayers, Jessie PA-C

inmate requesting renewal of his lactulose. He has been compliant in the past and suffers from frequent
constipation. Will renew. ,

Renew Medication Orders:
Rx Medication Order Date Prescriber Order
177496-LEW Lactulose Soln (473 ML) 10 GM/15 ML 11/20/2017 06:55 Take 2 tablespoonfuls (30mL) by
mouth each day Take with a
glassful of water x 30 day(s)
Indication: Rectal prolapse

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No

 

Completed by Ayers, Jessie PA-C on 11/20/2017 06:56

Generated 11/20/2017 06:56 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 1 of 1

 
oT
oe weg re

 

inmate Namé°> RAMIREZ, ERNESTO ALONZO

Date of Birth: 12/16/1976
Encounter Date: 01/06/2018 08:23

Document IT Filed LI/14/15 PROG #- OT g{a42-079

Sex: M Race: WHITE
Provider: Creveling, Amy RN Facility: LEW

Reviewed by Ayers, Jessie PA-C on 01/08/2018 05:07.

Bureau of Prisons - LEW
Tr POR REA Bowl OES REEL

   
   

RAMIREZ, ERNESTO ALONZO Reg # 81642-079

Inmate Name:
Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: LEW
Encounter Date: 01/06/2018 08:23 Provider: Creveling, Amy RN Unit: Bo1

 
   

 

Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Creveling, Amy RN

Chief Complaint: Abdominal Pain
Subjective: Pressure mid abdomen

 

Pain: Yes
Pain Assessment
Date: 01/06/2018 08:24
Location: Abdomen - Suprapubic
Quality of Pain: Pressure-like
Pain Scale: 4
Intervention: Reposition
Trauma DatefYear: 2014
Injury: hx. shoulder surgery
Mechanism: .
Onset: 12-24 hours
Duration: 12-24 Hours
Exacerbating Factors: Palpation
Relieving Factors: Rest
Comments:
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
01/06/2018 08:26 LEW 98.6 37.0 Oral Creveling, Amy RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider .
01/06/2018 08:26 LEW 83 Via Machine Creveling, Amy RN
Respirations:
Date Time Rate Per Minute Provider
01/06/2018 08:26 LEW 16 Creveling, Amy RN

Blood Pressure:

Date Time Value’ Location Position § CuffSize Provider

01/06/2018 08:26LEW 117/73 Right Arm Sitting Aduit-large Creveling, Amy RN
Exam:
General
Affect
Yes: Cooperative, Anxious
Appearance

Yes: Appears Well, Alert and Oriented x 3
No: Writhing in Pain, Pale, Diaphoretic, Disheveled

Generated 01/06/2018 08:36 by Creveling, Amy RN Bureau of Prisons - LEW Page 1 of 2
 

 

Exam:
Skin
General
Yes: Dry, Skin Intact, Warmth
Abdomen
Inspection
Yes: Scar(s)
No: Bulges, Mass(es), Hernia(s), Trauma, Distension
Palpation
Yes: Soft, Tenderness on Palpation, Midline Tenderness
No: Guarding, Rigidity, Rebound Tenderness, Mass(es)

ASSESSMENT:

Alteration in comfort

Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 94 of 100

 

I/M with c/o feeling a “rip” under his midline abdominal healed incision. I/M reports that he was standing up from a laying
position when he felt this. I/M points to his suprapubic area when asked where the pain is and states that he feels like
there is a lump under his skin with a constant feeling of pressure. VS obtained and stable. Abdomen inspected and
palpated, with no abnormal findings. I/M denies blood in urine or stool and denies difficulty urinating or having a BM. I/M
advised to follow up with PA-C on Monday and rest the rest of the weekend. |/M advised to have HSU contacted for any
change/worsening of symptoms. I/M conveyed understanding. I/M escorted back to housing unit without incident.

PLAN:

Disposition;
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

01/06/2018 Counseling Access to Care
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Creveling, Amy RN on 01/06/2018 08:36
Requested to be cosigned by Edinger, Andrew MD/CD,
Cosign documentation will be displayed on the following page.
Requested to be reviewed by Ayers, Jessie PA-C,

Review documentation will be displayed on the following page.

Generated 01/06/2018 08:36 by Creveiling, Amy RN Bureau of Prisons - LEW

Provider Outcome
Creveling, Amy Verbalizes
Understanding

Page 2 of 2
  
   

Williaa LU ULtor

  
  

   

      

Inmate Name: RAMIREZ,ERNESTOALONZO . Reg # 81642-079
Date of Birth: 12/16/1976 Sex.  M_ Race: WHITE Facility: LEW
Encounter Date: 01/08/2018 08:09 Provider: Ayers, Jessie PA-C Unit: BOo1

 

Mid Level Provider - Follow up Visit encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Ayers, Jessie PA-C

Chief Complaint: Abdominal Pain

Subjective: Inmate states that over the weekend he moved and "felt like his insides tore". Inmate was
seen by nursing staff with no significant findings. Inmate states that he is concerned that his
internal incision tore from his surgery. Inmate denies any change in pain, change in bowl
movements or nausea.

 

Pain: Yes
Pain Assessment
Date: 01/06/2018 08:24
Location: Abdomen - Suprapubic
Quality of Pain: Pressure-like
Pain Scale: 4
intervention: Reposition
Trauma Date/Year: 2014
injury: “hx. shoulder surgery
Mechanism:
Onset: 12-24 hours
Duration: 12-24 Hours
Exacerbating Factors: Palpation
Relieving Factors: Rest
Comments:
OBJECTIVE:
Exam:
General
Affect
Yes: Cooperative
Appearance

Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed, Jaundiced, Lethargic, Appears in Pain, Diaphoretic
Eyes
General
Yes: Extraocular Movements Intact
Pulmonary
Observation/Inspection
No: Respiratory Distress
Cardiovascular
Observation
Yes: Within Normal Limits

Abdomen

Generated 01/08/2018 08:15 by Ayers, Jessie PA-C "Bureau of Prisons - LEW Page 1 of 2
 

 

 

 

Exam: Case 1:18-cv-02208-SHR-
Inspection SHR-EB Document1 Filed 11/14/18 Page 96 of 100

Yes: Scar(s)

Palpation
Yes: Soft

No: Guarding, Tenderness on Palpation
Exam Comments
Inmate with palpable small hernia directly above scar from lower abdominal surgery. Hernia is completely reducible and
nontender.

ASSESSMENT:
Unspecified abdominal hernia, K469 - Current - incisional hemia of lower abdomen

PLAN:

- Disposition:
Follow-up at Sick Call as Needed

Other:

Inmate instructed to monitor hernia for worsening and educated on signs to look for if it would become incarcerated.
Inmate may use Ibuprofen as needed for discomfort.

Patient allergies reviewed and updates applied during this visit if indicated. See Chart: Allergies for most recent patient

allergy list.
Patient Education Topics:

01/08/2018 Counseling Plan of Care Ayers, Jessie Attentive
Copay Required:No Cosign Required: No

Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 01/08/2018 08:15

Generated 01/08/2018 08:15 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 2 of 2
 

a

Aaah ek Chara emit rath RE in od ant oe

5 Fhe i ete A IS

eM RNR ne Pn i peta a ne ah

Leid ag Telasadial-<:

; fips,
Case 1:18-cv-02208-SHR-EB Document 1 ‘Filed 11/14/18 Page 97 of 100
USP Lewisburg LEW

Patient: RAMIREZ, ERNESTO (Male) DOB: 126/78
Register#: 81642079 Age: 41

Date: 01/0918 07:41 Status: OP
Slicacount: 2

History: hx of hernia. Abd pain.
Priors:

Exams: FILM ABDOMEN
Referring Phy: AYERS

Ordering Phy:

Ordering Phy #:

Accession Numbers: 202#B0P61 6720176

Final Report
Exanr FILM ABDOMEN
HISTORY: Abdorrinal pain

TECHNIQUE: 2 views obtained
COMPARISON: No prior imaging available

IMPRESSION:
Constipation; otherwise, unremarkable abdominal radiographs,

Radiologist: Maurice Yu, MD
Study ready at 09:00 and initial results transmitted at 12:41

 
 

       

Inmate Name: A ' eg # — 81642-079
Date of Birth: 12/16/1976 Race: WHITE
Scanned Date: 01/12/2018 07:28 EST Facility: LEW

Reviewed by Edinger, Andrew MD/CD on 01/12/2018 09:32.

Bureau of Prisons - LEW
 

 

Inmate Name:~ RAMIREZ ERNESTO APONZO™ VocumentT Filed 11/14/18 Reage Se18hal bd
Date of Birth: 12/16/1976 Sex: M Race: WHITE Facility: LEW
Encounter Date: 01/09/2018 07:38 Provider: Ayers, Jessie PA-C Unit: Bot

 

Mid Level Provider - Follow up Visit encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Ayers, Jessie PA-C

Chief Complalnt: Abdominal Pain

Subjective: Inmate states that abdominal pain has gotten worse and seems to be "moving". Inmate states
yesterday pain was right under his belly button but now feels as though it is more to the right
of his abdomen. Inmate feels he needs emergent evaluation due to "his bowels leaking into
his abdomen". Inmate denies any fevers, blood in stool, nausea or vomiting.

 

Pain: Yes
Pain Assessment
Date: 01/09/2018 07:39
Location: ~ Abdomen-RLQ
Quality of Pain: Sharp
Pain Scale: 7
Intervention: none
Trauma Date/Year: 2014
Injury: hx. shoulder surgery
Mechanism:
Onset: 3-5 Days
Duration: 3-5 Days
Exacerbating Factors: sitting, laying down
Relieving Factors: none
Comments:
OBJECTIVE:
Exam:
General
Affect

Yes: Cooperative
Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed, Jaundiced, Lethargic, Appears in Pain, Diaphoretic
Eyes
General
Yes: Extraocular Movements Intact
Pulmonary
Observation/Inspection
No: Respiratory Distress
Cardiovascular
Observation
Yes: Within Normal Limits

Abdomen

Generated 01/09/2018 07:46 by Ayers, Jessie PA-C Bureau of Prisons - LEW - Page 1 of 2
 

 

 

 

Exam: Case 1:18-cv-02208-SHR-EB Document1 Filed 11/14/18 Page 100 of 100
Auscultation |

Yes: Normo-Active Bowel Sounds

Palpation
Yes: Soft, Midline Tenderness

No: Guarding, Rebound Tenderness
Exam Comments

Inmate with mild incisional herniation at incision below navel. Herniation is fully reducible without erythema or warmth.
X-ray obtained which showed large amount of stool in colon. No signs of free air seen on x-ray.

ASSESSMENT:

Constipation, unspecified, K5900 - Current

PLAN:
New Medicatlon Orders:

Citrate Of Magnesia Oral solution 01/09/2018 07:38 1 bottle Orally at bedtime x 1
day(s) — Inmate to drink 1 bottle
at night due to refractory
constipation

indication: Constipation, unspecified

New Radiology Request Orders:
Details — Frequency End Date Due Date Priority

General Radiology-Abdomen-1 View One Time 01/10/2018 Routine
Specific reason(s) for request (Complaints and findings):

lower abdominal pain
Disposition:
Follow-up at Sick Call as Needed

Other:

Inmate appears to have large amount of stool in large colon. Exam was otherwise unremarkable. Will give bowel prep
to inmate to help clean out system. He should follow up if no improvement in symptoms in 2-3 days or should
symptoms worsen.

Patient Education Topics:
Date Initiated Format Handout/Topic Provider Outcome

01/09/2018 Counseling Pian of Care Ayers, Jessie Attentive
Copay Required: No Cesign Required: No

Telephone/Verbal Order: No

Completed by Ayers, Jessie PA-C on 01/09/2018 07:46

Generated 01/09/2018 07:46 by Ayers, Jessie PA-C Bureau of Prisons - LEW Page 2 of 2
